Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 1 of 82




                EXHIBIT 1
      Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 2 of 82



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   LAREDO DIVISION


 SAMUEL CANTU AND                                        §
 GABRIELLE MATA                                          §
           Plaintiffs,                                   §
                                                         §
 v.                                                      §
                                                         §             CASE NO. _______________
 STATE FARM LLOYDS                                       §
           Defendant.                                    §


                             INDEX OF MATTERS BEING FILED
                           AND LIST OF ALL COUNSEL OF RECORD



        Defendant State Farm Lloyds (“Defendant”) submits this Index of Matters Being Filed and

List of All Counsel of Record pursuant to Local Rule 81 of the United States District Court for the

Southern District of Texas. Pursuant to the Local Rule 81, the following items are being filed with the

filed by Defendant:

        1.   Index of Matters Being Filed and List of All Counsel of Record;

        2.   Copies of all executed process, pleadings asserting causes of action and all orders signed

             by the state judge as follows:

             A.       Plaintiffs’ Original Petition, filed October 1, 2019 (attached as Exhibit 1-A);

             B.       Service to Defendant on November 4, 2019 (attached as Exhibit 1-B);

             C.       Defendant’s Verified Answer to Plaintiffs’ Original Petition and Verified Plea in
                      Abatement, filed on November 22, 2019 (attached as Exhibit 1-C);

        3.   A copy of the state court docket sheet (attached as Exhibit 1-D).
      Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 3 of 82



The parties’ respective attorneys are as follows:

          A.        ATTORNEYS FOR PLAINTIFFS:

                    Matthew W. Zarghouni
                    ZAR LAW FIRM
                    3900 Essex Lane, Suite 1011
                    Houston, Texas 77027
                    T: 346-980-6600
                    F: 281-888-3150
                    Matt@zar-law.com

          B.        ATTORNEYS FOR DEFENDANT:

                    Sarah A. Nicolas
                    Fed. ID No. 32122/State Bar No. 24013543
                    RAMÓN | WORTHINGTON, PLLC
                    11940 Jollyville Rd., Suite 125-S
                    Austin, Texas 78759
                    (512) 643-6005 - Phone
                    snicolas@ramonworthington.com
                    ATTORNEY IN CHARGE FOR DEFENDANT

                    Of Counsel:
                    Elizabeth Sandoval Cantu
                    Fed. ID No. 310028/State Bar No. 24013455
                    Stephen W. Bosky
                    Fed. ID No. 3076205/State Bar No. 24087190
                    RAMÓN | WORTHINGTON, PLLC
                    11940 Jollyville Rd., Suite 125-S
                    Austin, Texas 78759
                    (512) 643-6005 - Phone
                    efile@ramonwothington.com


Dated: November 26, 2019.




Index of Matters Being Filed                                               Page 2
Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 4 of 82




           EXHIBIT 1-A
       Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 5 of 82
                                                                                                                 Filed
                                                                                                  10/1/2019 2:59 PM
                                                                                                    Esther Degollado
                                                                                                        District Clerk
                                                                                                        Webb District
                                                                                                 Esmeralda Alvarado
                                    CAUSE NO.                                                     2019CV1001960D2


 SAMUEL CANTU AND GABRIELLE                                         IN THE DISTRICT COURT
 MATA

 PLAINTIFFS,

                                                                      WEBB COUNTY, TEXAS
 VS.


 STATE FARM LLOYDS

 DEFENDANT.                                                               JUDICIAL DISTRICT

                  PLAINTIFFS' ORIGINAL PETITION, AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Samuel Cantu and Gabrielle Mata ("Plaintiffs"), and file this Plaintiffs'

Original Petition complaining of State Farm Lloyds ("Defendant"), and for cause of action, Plaintiffs

would respectfully show the following:

                                 A. DISCOVERY CONTROL PLAN

        1.       Plaintiffs intend to conduct discovery under Level 1 of Texas Rules of Civil Procedure

190.2 and 169.

                                             B. PARTIES

        2.       Plaintiffs, Samuel Cantu and Gabrielle Mata, reside in Webb County, Texas.

        3.       Defendant, State Farm Lloyds, is an insurance company doing business in Texas and

may be served through its officers or its attorney for service, Corporation Service Company located at

211 E 7th St Ste 620, Austin TX, 78701. Plaintiffs request service at this time.

                                         C. JURISDICTION

        4.       The Court has jurisdiction over State Farm Lloyds because State Farm Lloyds engages

in the business of insurance in the State of Texas, and the causes of action arise out of its business
                                                                                                     1
        Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 6 of 82




activities in the State of Texas, including those in Webb County, Texas, with reference to this specific

case.

                                             D. VENUE

         5.    Venue is proper in Webb County, Texas, because the insured property is situated in

Webb County, Texas. Tex. Civ. Prac. & Rem. Code § 15.032.

                         E. CONDITIONS PRECEDENT AND NOTICE

         6.    All conditions precedent to recovery have been performed, waived, or have occurred.

         7.    Defendant has received a pre-suit notice complying witfi the Texas Insurance Code §

Section 542A.003.

                          F. AGENCY AND RESPOIVI)EAT SUPERIOR

         8.    Whenever in this petition it is alleged that State Farm Lloyds did any act or omission,

it is meant that State Farm Lloyds itself or its agents, including but not limited to, Christopher Daniel

Mitchell, officers, servants, employees, or representatives did such act or omission, and it was done

with the full authorization or ratification of State Farm Lloyds or done in the normal routine, course,

and scope of the agency or employment of State Farm Lloyds or its agents, officers, servants,

employees, or representatives.

                                              G. FACTS

         9.    Plaintiffs are named insureds under a property insurance policy—policy number

83CRC8634 (the "Policy")—issued by State Farm Lloyds. The Policy insures, among other things,

against losses from storm damage to Plaintiffs' property, namely, the real property and improvements

located at 2920 Palo Blanco St., Laredo, TX 78046 (the "Property")

         10.   On or about 05/21/2017, during the policy period, a wind and hailstorm caused damage

to the Property during the policy period. The storm caused extensive damage to the Property, including

                                                                                                       2
     Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 7 of 82




but not limited to, damage to the roof and interior of their home.

        11.     Plaintiffs reported the damage to the Property to State Farm Lloyds by submitting a

claim, claim number 53-0212-R62 (the "Claim"). Plaintiffs reported damaged tile shingles, displaced

tile shingles, and interior leaks.

        12.     Plaintiffs asked that State Farm Lloyds honor its contractual obligations to cover the

cost of repairs to the Property.

        13.     State Farm Lloyds assigned Paul Weaver to adjust the claim. Paul Weaver concluded

that the property sustained $1,308.76 from the May 21, 2017 storm. The estimate was largely written

for minor interior repairs, for detaching and resetting four shingle tiles, and for removing and replacing

four shingle tiles. See Ex. A— Claim Resolution Letter.

        14.     The disparity between the extent of the property damage and Paul Weaver's estimate

prompted Plaintiffs to obtain a third-party estimate. An estimate by MLR Inspections & Estimating

was obtained, and it reflected that the Property sustained $82,099.66 in storm-related damage from the

May 21, 2017 storm.

        15.     On July 23, 2018, in a letter to State Farm Lloyds, Plaintiffs invoked the appraisal

provision of their homeowner's insurance policy and appointed Michael Ogden of All Disaster Claims,

Inc. as their appraiser. See Ex. B— Demand for Appraisal.

        16.     On August 10, 2018, State Farm Lloyds, without disputing the cause of loss for which

the appraisal was requested and the estimate of MLR Inspections & Estimating was presented, agreed

to participate in the appraisal process and appointed Bryan Scanlan of ICC Group, LLC as its appraiser.

See Ex. C— State Farms Lloyd's Consent to Participate in Appraisal.

        17.     On September 25, 2018, the appraisers declared Paul Poncio of Accurate AS as the

umpire for the appraisal. See Ex. D— Declaration of Appraisers.

                                                                                                        3
      Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 8 of 82




        18.     On October 10, 2018, the appraisers completed the inspection of the Property. Unable

 to reach an agreement on the amount of loss, the appraisers asked the umpire to determine the amount

 of loss. Paul Poncio accepted his appointment on February 5, 2019. See Ex. E— Umpire's Acceptance

 of Appointment.

        19.     On February 7, 2019, Paul Poncio inspected the property and concluded that the

' property sustained $41,128.76 in damage.

        20.     Subsequently, on June 19, 2019, after considering material facts and available

 information, the appraisal panel issued an appraisal award, signed by the umpire, Paul Poncio, and

 Plainiffs' appraiser, Michael Ogden, for a replacement cost of $41,128.76 and actual cash value of

 $39,476.17. See Ex. F— Appraisal of Insurance Claim — Award Form.

        21.     The award included, among other things, allowance for repairing the interior leaks,

 replacing 200 square feet of tile shingles, replacing 288 square feet of sheathing, detaching the roof's

 displaced tiles, and replacing the roof tiles following the replacement of the entire roofing felt. The

 umpire award also allowed $3,033.59 for repairs to a gazebo roof. See Ex. G— Umpire's Estimate.

        22.     Thereafter, Christopher Daniel Mitchell, the Claim Specialist assigned to claim no. 53-

 0212-R62, denied payment of the appraisal award in a letter dated July 31, 2019 without offering any

 legitimate basis as to why the award is not valid and binding. Instead, Christopher Daniel. Mitchell

 offered the same excuses State Farm Lloyds originally offered when underpaying the claim on June 5,

 2017. Despite the binding decision of the panel, Christopher Daniel Mitchell cited to and relied upon

 the alleged findings of Bryan Scanlan, a non-signatory to the appraisal award, as a basis to refuse to

 pay the appraisal award.

         23.    More specifically, Christopher Daniel Mitchell denied payment of the appraisal award

 because the umpire disagreed with State Farm Lloyds' initial findings and Bryan Scanlan, State Farm

                                                                                                       rd
     Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 9 of 82




Lloyds' appraiser. Astonishingly, despite the valid, binding appraisal award, Christopher Daniel

Mitchell claimed the estimate written by State Farm Lloyd's appraiser closely follows the scope of

covered damage and used it to set the value of the loss at $2,000.64. See Ex. H— Christopher Daniel

Mitchell's Letter.

       24.     Defendant, State Farm Lloyds, has denied and delayed full payment of Plaintiffs' claim

longer than allowed, and, to date, Plaintiffs have not received full payment for Plaintiffs' claim as set

out by the Appraisal Award.

       25.     Since the time the Appraisal Award has been issued, the liability of State Farm Lloyds

to pay the full claim in accordance with the terms of the Policy has been reasonably clear. Nevertheless,

State Farm Lloyds has refused to pay, despite there being no basis on which a reasonable insurance

company would have relied to deny the claim.

       26.     Defendant, State Farm Lloyds, through its employee Christopher Daniel Mitchell

knowingly or recklessly made false representations, as described above, as to material facts.

       27.     Plaintiffs have suffered damages because of Defendant's actions described above. The

mishandling of Plaintiffs' Appraisal Award also caused a delay in Plaintiffs' ability to fully repair the

Property, resulting in additional damages.

       28.     On August 1, 2019, Plaintiffs sent a notice to Defendant State Farm Lloyds and

Christopher Daniel Mitchell pursuant to the § 542A.003 of the Texas Insurance Code. See Ex. I-

542A.003 Notice.

        29.    The notice outlined Plaintiffs' claim and demanded $5,000 in attorney's fees and the

outstanding amount of $46,186.76 which consists of the following:

        Total Appraisal Award                 $41,128.76
        Deductible                            ($2,942.00)
        Interest accrued                      $8,000.00
        Prior payment                         $0.00
                                                                                                        5
       Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 10 of 82




         Amount owed                          $46,186.76

                                     H. CAUSES OF ACTION

         30.   Each of the foregoing paragraphs is incorporated by reference in the following:

  I.     Breach of Contract

         31.   Defendant State Farm Lloyds had a contract of insurance with Plaintiffs. Defendant

State Farm Lloyds breached the terms of that contract by wrongfully denying the payment of the valid

and binding appraisal award, in the amount of $41,128.76 subject to the policy deductible, and

Plaintiffs were damaged thereby.

 II.     Prompt Payment of Claims Statute

         32.   The failure of State Farm Lloyds to pay for Plaintiffs' losses and/or to follow the

statutory time guidelines for denying payment on the Claim constitutes a violation of § 542.051 et seq.

of the Texas Insurance Code.

         33.   Plaintiffs, therefore, in addition to their claims for damages, are entitled to interest and

attorney's fees as set forth in § 542.060 of the Texas Insurance Code.

III.     Attorney's Fees

         34.   Plaintiffs engaged the undersigned attorney to prosecute this lawsuit against Defendant

and agreed to pay reasonable attorney's fees and expenses through trial and any appeal.

         35.   Plaintiffs are entitled to recover reasonable and necessary attorney's fees pursuant to

Tex. Civ. Prac. & Rem. Code §§ 38.001-38.003 because Plaintiffs are represented by an attorney,

presented the claim to Defendant State Farm Lloyds, and Defendant State Farm Lloyds did not tender

the just amount owed before the expiration of the 30th day after the claim was presented.

         36.   Plaintiffs further pray that they be awarded all reasonable attorney's fees incurred in

prosecuting their causes of action through trial and any appeal pursuant to the Texas Insurance Code

                                                                                                         0
       Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 11 of 82




§ 542.060.

                                    I. STATEMENT OF RELIEF

         37.    As required by Rule 47(b) of the Texas Rules of Civil Procedure, Plaintiffs' counsel

states that the damages sought are within the jurisdictional limits of this Court. As required by Rule

47(c) of the Texas Rules of Civil Procedure, Plaintiffs' counsel states that Plaintiffs are seeking only

monetary relief of $100,000 or less, including damages of any kind, penalties, costs, expenses, pre-

judgment interest, and attorney fees. A jury, however, will ultimately determine the amount of

monetary relief actually awarded. Plaintiffs also seek prejudgment and post- judgment interest at the

highest legal rate.

                               J. RESERVATION OF RIGHTS

         38.    Plaintiffs reserve the right to prove the amount of damages at trial. Plaintiffs reserve the

right to amend their petition to add additional counts upon further discovery and as their investigation

continues.

                                          K. JURY DEMAND
         39.    Plaintiffs hereby request that all causes of action alleged herein be tried before a jury

consisting of citizens residing in Webb County, Texas. Plaintiffs hereby tender the appropriate jury

fee.

                                L. REQUESTS FOR DISCLOSURES

         40.    Pursuant to Rule 194, Defendant is requested to disclose, within fifty (50) days after

service of this request, the information or material described in Rule 194.2(a)-(1).

                                              ►/ "._ _ A :

         WHEREFORE, PREMISES CONSIDERED, Plaintiffs, Samuel Cantu and Gabrielle Mata,

pray that upon final hearing of the case, they recover all damages from and against Defendant, State

                                                                                                            %I
    Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 12 of 82




Farm Lloyds, that may reasonably be established by a preponderance of the evidence, and that

Plaintiffs be awarded attorney's fees through trial and appeal, costs of court, pre judgment interest,

post judgment interest, and such other and further relief, general or special, at law or in equity, to

which Plaintiffs may show themselves to be justly entitled.




                                                    Respectfully submitted,

                                                    ZAR LAW FIRM

                                                    /s/Matthew M. Zarghouni
                                                    Matthew Zarghouni
                                                    State Bar No. 24086085
                                                    3900 Essex Lane, Ste 1011
                                                    Houston, Texas 77027
                                                    Office: (346) 980-6600
                                                    Fax: (281) 888-3150
                                                    Matt@zar-law.com

                                                    ATTORNEY FOR PLAINTIFFS




                                                                                                     ~~
Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 13 of 82




                          Exhibit A
   Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 14 of 82



Provicling lnsurance and Financia! Services                                           ,~ ~ StateFarw
Home Office, Btoomingfon, 1L


June .05, 2017 .


Samuel Cantu                                                 State Farm'Claims
Gabrielle Mata                                               P0 Box 1:06169
2920 Palo Blanco St                                          Atlarita GA 30346-6169
Laredo TX 78046-7205




 RE:      C1aim Number:               53-0212-R62
          Policy Number:              83CRC8634
          bate of Loss:               May.21, 2017

 Dear Samuel Cantu Jr & Gabrielle Mata:

 Thank,you-forthe opportunity to inspect your loss at the above address on 5130/2017 a.nd
 6/512017.

 State Farm® agrees there is covered damage caused by wind to the areas which we have
 iternized in our estimate. Please note the claim adjustment forthese covered damages reflects
 the applicable policy. deductibfe.

 Our adjustment reflects these covered damages as indicated below.

  Building:

  State Farm Estimate                                   $1,308.76
  Less Depreciation                                     $    0.00

  Less Deductible:                                       $2,942.00

  Total Payable                                          $        0.00

  Since the loss is less than your $2,942.00 deductible, no payment can be made at this time. If
  you re.ceive estimates related to this loss that exceed your deductible; please promptly forward
  these for our review prior to repairing or replacing the, property.

  Furthermore, we observed additional damage not caused by wind. State Farm denies coverage
  for damage to shingles and other exterior roofing components, except those covered damages
  identified in our estimate, because such other damage is excluded by the following policy
  provisions. We call your attention to the applicable portion of your policy:

                                      SECTION I- LOSSES NOT fNSURED
            Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 15 of 82



53-021,2-R62
Page 2
June 05, 2017


       1.       We do not insure for any :loss to the property described in Coverage A which
                consists of, or is directly and immediately caused by; ..one or more of the.perils
                listed in item a. through n. below ; regardless of whether the loss occurs suddenly
                or gradually, involves isolated or wide.spread damage, arises from natural or
                extemal forces or occurs as a result of any combination of these:

                g.      wear, tear, marring, scratching, deterioration, inherent. vice, latent :defect.
                        or mechanical breakdown.

                        wet or dry rot.

State Farm also observed that .there are a number of roof tiles that do not have any damage.
The policy insures for accidental' direct physical loss. Please refer to the following applicable
part of your policy:

                                  SECTION I - LOSSES 1NSURED

     COVERAGE A - DWELLING

     We insure for accidental direct physical loss to the property described in Coverage A, except
     as p.rovided in SECTION I- LOSSES NOT INSU:RED.

     There is no coverage for the replacement of the undamaged shingles since there, is no
     accidental direct physical loss.

 Because we value you as a policyholder and appreciate your business, we v ►iant to ensure you
 understand the coverage decision.

  If you have• any questions or need further assistance; please contact our Weather and
  Catastrophe Claims Services office at 844-529759:82. ,Claim specialists are. available to assist
  you Monday through Saturday, 7:00 am to 7:00 pm:

  Sincerely,



  Paul Weaver
  Claim Specialist
  (866) 787-8676 Ext. 10202
  Fax: (844) 236-3646

  State Farm Lloyds

  Enclosure(s):
                  Estimate
                  Summary of Loss
   Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 16 of 82

                                                                                                                                                            Page 1 of 2
SOL - Data Entry / Edit


                                                      Summary of Loss

    Named Insured:            Samuel.Cantu Jr
    Claim Number.              53-0212-R62

                                                                             Limit of Liabiiity: $          150,189.00
    Coverage A- Dweiling
                                                                             Limit of Liability: $           15,019.00
    Coverage A- Dwelling Ettension
                                                                                                                         Amount
    Description
                                                                                                                     $           312.48
    State Farm Dwelling Estimate ~nd) dated 6/5/2017
                                                                                                                     $           98628
    State Farm Dweliing Estimate (Water) dated 6/5/2017

                                                                                                     Total Coverage A: $                        1,308.76


                  .._.—.—.____..._.__~____                                                       .~_. .....___.. .
                                                  --~.-:::~:_ :.-.L` —=_~:.._._._.-; ~o~•..._~___••                                                          --=Y_.. ..._.


    Coverage B - Personal Property                                           Limit of Liability: $

                                                                                                     Total Coverage B: $                             ocoa

     _...._..__._. ..-------....:__....._._.._~__.._..__. ...._........_
     ~.-~____..__..______~_....__._.___._..---•--.                          . .. .
                                                             .,_ ._._... _ _...        ..._ ............_...__-•-----
                                                                                                              .       -•--_.._.~.___...._:..__________.~....—_...._.__..._~

    Coverage C- Loss of Use                                                  Limit of Liability: $

                                                                                                     Total Coverage C: $                             0.00




     Other Coverages (if appiicabie)

                                                                             Total Other Coverages (if applicable): $                                 0.00




     Payments Made



     Comments / Supplements                                                                                     Coverage A+B+C Total: $                             1,306.76
                                                                                                        Other Coverages (if applicable): $                               0.00
                                                                                                                    Total AII Coverages;$                            1,308.76
                                                                                                                                   Subtotal: $                       1,306.76
                                                                                                                           Less Deductible: $                        2,saz.00
                                                                                                                         Totai Payable: $                                    0.00
                                                                                                             Less Total Payments. Made: $                                    0.00
                                                                                                                              Net Payment: $                                 o.00

     Paul Weaver                                                      615/2017
     Signatirie                                                       Date




                      ' Your policy may provide for additional payments on a rep/acement cost basis for the
                                                                                                                           Recoverable Depreciation
                                         listed above for Cov:A and Cov. B. for your Building and Personal Property.
                                    P/ease refer to your policy for specirc time timits and additional settlement provistons:
                                              P/ease contact your claim representative f/ you have any questions.
             Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 17 of 82



                                                                                                                           53-021
CANTU, SAMUEL

                                                 ~       _ ~ ~i~`~' '~             ,. . ~
                                               ~~4
                                                ~  ~~~~ ~~

                                                           State Farm
                                                        P.O. Box 106169
                                                    Atlanta, GA 30348-6169
                                                      Fax: 1-844-236-3646
                                             ,statefarmfireclaims @ statefarm.c®m



                                         Structural Darnage Claim Policy


    When you have a covered structural damage claim to your real property; you should know:

      • We want you to receive quality repair work to restore the damages to your property.

       • We will provide you with a detailed estimate of the scope of the damage and costs of repairs. Should the
         contractor you select have questions concerning our estimate, they should contact your claim representative
         directly.

       • Depending upon the complexity of your repair, our estimate may or may not include an allowance for general
         contractor's overhead and profit. If you have questions regarding general contractor's overhead and profit and
         whether general contractor services are appropriate for your loss, please contact your claim representative
         before proceeding with repairs.

       • There may be building codes, ordinances, laws; or regulations that affect the repairs of your property. These
         items may or may not be, covered by your policy. Please contact your claim representative if you.have any
         questions regarding coverage which may be available under your policy.

       • If you select a contractor whose estimate is the same as or lower than our estimate, based on the same scope of
          damages, we will pay based upon theii estimate. If your contractor's estimate is higher than. ours, you should
          contact your claim i'epresentative prior to beginning repairs.

           • State Farm@ cannot authorize any contractor to proceed with work on your property. Repairs should proceed
             only with your authorization.

           • State Farm does not guarantee the quality of the workmanship of any contractor or guarantee that the work, will
             be accomplished within.any specific time frame.

           • It is understood that the contractor is hired by you, our insured, and that they work for you - not State Farm.

      If you have any questions or need additional information regarding your claim, please conRact your elaim
      representative innnediately.




   Date:     6/5/2017 3:47 PM
       Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 18 of 82




                                    Building Estimate Summary Guide
        This summary guide is based on a sample estimate and is provided for reference only.
                                Please refer to the estimate for specifics of your claim.


                              State F'arm Insurance                                                 1. Line Ite"m Total — Total value of al
                                                                                                       items in the estimate pius possibiE
                                                                                                       adjustments for labor minimums: L
     Insured: Smith, Joe & Jane                               Estimate: 00-0000-000
                                                                                                       Minimum is to cover a certain minii
    Property: 1 Main Street                             Claim number: 00-0000-000                      number of'hours for drive-time, set
                                                                                                       time and applicable administrative
                Anywhere, IL 00000.-0Q00                Policy Number: 00-00-0000-0
                                                                                                       costs and repairs.
Type of Loss: Other                                           Price List: ILBL8F MAR 13
   Deductible: $1;000.00                                                 Restoration/Service/      2. Generat Contractor's Overhead a
                                                                         Remodei                      Profrt — General contractol's chargi
                                                                         F = Factored In,             coordinating your repairs.
                                                                         D = Do Not Apply
                                                                                                   3. Replacement Cost Value (RCV) —
                               Summary for [7welling                                                  Estimated cost to repair or repiace
                                                                                                      damaged property.
Line Item Total M                                                                      5,953.10
                                                                                                   4. Depreciation — The decrease in the
Material Saies Tax                          @        10.000% x 1,520.00                               value of property over a period of Gmi
Subtotai                                                                        ^ 6,105.10            due to wear, tear, condition, and
                                                                                                      obsoiescence. A portion or aii of this
General Contractor Overhead2[]              @           10.0% x 6,105.10                610.51        amount may be eligibie for repiaceme
General Contractor Profrt                   @           10.0%.x 6,105.10                              cost benefits.
 Replacement Cost Value (Inciuding Generai Contrractor Overhead and Profit            7,326.12
                                                                                                   5. Deductibie — The insurer will pay for
 Less Depreciation (Inciuding Taxes) ® ,                                               (832.50)       losses, up to the poiicy limits, in exces:
                                                                                                      of your appiicable deductibie.
 Less General Contractor Overhead & Profit on Recoverable &
 Non - recoverabie Depreciation `                                                      ('.66_50)   6. Net Actuai Cash Vatue Payment
 Less Deductible. 6
                  [~                                                                                  (ACtn — The repair or repiacement cos
                                                                                                      of the damaged part of the property
 Net Actuai Cash Value Payment ©                                                 `                    less depreciation and deductibfe.

             ' Maximum do►dditionai Amounts Available If Incurred:                                 7. Non Recoverabie Depreciation —
                                                                                                      Deprecia6on appiied to items that are
                                                                                                      not eiigibie for replacement cost
 Totai Line item Depreciation (Including Taxes) ®                  832.50
                                                                                                      benefits.
 Lass Non - recoverabie Depreciation (Inciuding Taxes)[]
                                                      7
                                                                                                   8. Total Maximum Additional Amount if
 Subtotal                                                                    312.50
                                                                                                      Incurred — Total amount of
  Generral Contractor O&P on Depreciation                          166.50                             recoverabie depreciat9on after actual
  Less General Contractor O&P on Non - recoverable Depreciation                                       repair or repiacement of the property.

  Subtotal                                                                                         9. Total Arnount of Ctaim if incurred —
  Total Maximum Additional Amounts Avaiiable If Incurred ®                                            Total amount of the ciaim, inciuding net
                                                                                                      actual cash value payment and total
  Totat Amount of Ciaim If Incurred[~
                                    9                                                                 maximum addifional amount available if
                                                                                                      incurred.



   Ciaim Representative

   ALL AMOUNTS PAYABLE ARE SUBJECT T.O THE TERMS, CONDITIONS AND LIMITS OF
   YQUR POLICY,




   ioo2sas
    Date:
                   Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 19 of 82




                                                                  State Farm
               CANTU, SAMUEL                                                                                             53-0212-R

                          Insured:     CANTU, SAMUEL                                   Estimate:    53-0212-R62
                         Property:     2920.Palo Blanco St                       CIaim Number:      530212R62
                                       Laredo, TX 78046-7205                     Policy Number:     83=CR-C863-4
                          Home:        956-693-3141                                   Price List:   TXMC28_MAY17
                       Business:       956-693-9059                                                 Restoration/Service/Remodel
                        Cellular:      956-693-9059
                   lype of Loss:       Wind Damage
                     Deductible:       $1;929?3
                    Date of Loss:      5/21/2017
                  Date Tnspected:       5/30/201,7
                                            Summary for Coverage A- Dwelling - 35 Windstorm and Hail
                    Line Item Total                                                                                    312.48

                    Replacement Cost Value                                                                             312.48
                    I.ess Deductible                                                                                (1,929.23)
                     Replacement Cost Value Total                                                                   (1,616.75)
                     Net Payment                                                                                        $0.00




t                    Weaver, Paul J.
                     866-787-8676 x 10202
                    ALL AMOUNTS PAYABLE ARE SUBJECT TO THE TERIVIS, CONDITIONS AND
~                   LIMI.TS OF YOUR POI.ICY.



           c




      ;          Date:   6/5/2017 3:47 PM
    ; `~                                                                                                                     Page: 3
              Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 20 of 82



                                                                      State Farm
                                                                                                                                              53=0212-R62
CANTU, SAMUEL
              Insured:          CANTU, SAMUEL                                            Estimate:       53-0212-R62
             Property:          2920 Palo Blanco St                                Claim Number:         530212R62
                                Laredo, TX 78046-7205                              Policy Number:        83-CR-C863-4
             Home:              956-693-3141                                            Price List:      TXMC28—v1AY17
          Business:             956-693-9059                                                             Restoration/Service/Remodel
           Cellular:            956-693-9059
      Type of Loss:.            Wind Damage
        Deductible:             $1,012.77
      Date of Loss:              5/21/2017
     Date Inspected:             5/3012017
                                Summary for Coverage A- Dwelling - 37 Water Damage and Freezing
        Line Item Total                                                                                                                     991.93
        Material Sales Tax                                                                                                                    3.58
        Cleatung Mtl Tax                                                                                                                      0.77
         Subtotal                                                                                                                           996.28
         Cleaning Sales Tax                                                                                                                  16.49
         Replacement Cost Value                                                                                                        1,012:77
         Less Deductible                                                                                                              (1,012.77)
          Net Payiiient                                                                                                                     $0.00




          Weaver, l'aul J.
          866-787-8676 x 10202
        ALL AIVIOUNTS PAYABLE ARE SUBJECT TO THE TERMS, CONDITIONS AND
        LfMITS OF YOUR POLICY.




     Date:    6/5 /2017 3:47 PM
                                                                                                                                                Page: 4



             ---. ~ .,... --•                               ,      -T....~.
r
~ '~•f"~i1~...M:~O-.~l.~'. .      ...].~ ..J ~..~~. ~.~ .'ii T'~.h'•6~,~•+•
                                                                                                 +.   .. ~al . .   ...   .. .. .. .   ..r
           Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 21 of 82




                                                        State Farm
                                                                                                             53-0212-R62
CANTU, SAMUEL
                                                      Source - Eagle View
                                                      Source - Eagle View


 Front Entry Hip Right & Left Slopes
                                                         0..00 SF Ceiling                0.00 SF Walls & Ceiling
                    0.00 SF Walls
                                                         0.00 SF Short Wall              0:00 LF F1oor Perimeter
                    0.00 SF Floor
                                                                                         0:00 LF Ceil. Perimeter
                    0.00 SF Long V1'all
                                                                    UNIT PRICE                  TAX                 RCV
 DESCRIPTION                                        QUANTITY

                                                                              13.02              0:00              26.04
 1. Install Tile roofing - Concrete -'S° or flat      2.00 EA
 (per TILE)

                                                      1.00 EA                  10.00 E           0.00              10.00
  2. Roof Concrete Tile Mortar Mix

                                                      1.00 HR                  73.12             0:00              73.12
  3. Roofer - per hour

  Labor to repair roof tile mortar where wind damage occurred.

  Totals: Front Entry Hip Right & Left Slopes                                                    0.00              109.16




  RightSlope
                     0.00 SF Walls                        0:00 SF Ceiling                0:00 SF Walls & Ceiling
                     0.00 SF Floor                        0.00 SF Short Wa11             0.00 LF Floor Perimeter
                     0.00 SF Long Wall                                                   0.00 LF Ceil. Perimeter

  DESCRIPTION                                       QUANTITY        UNIT PRICE                   TAX                RCV

  4. Install Tile roofing - Concrete -'S' or flat     2.00 EA                  13.02             0.00               26.04
  (per TILE)

  5. Roof Concrete Tile Mortar Mix                     1.00 EA                 10.00 E            0.00              10.00

   6. Roofer - per.hour                                1.0011R                 7112               0:00              73.12

   Labor to repair roof tile mortar where wind damage occurred.

   Totals: Right Slope                                                                            0.00             109.16



   Area Totals: Source - Eagle View
                1;539.76 Exterior Wall Area
                4,589.69 Surface Area                    45.90 Number of Squares         869.86 Total Perimeter Length
                   68.37 Total Ridge Length             388.41 Total Hip Length

   Total: Source - Eagle View                                                                      0.00            218.32

 Date:   6/5/2017 3:47 PM
                                                                                                                      Page; 5
                      Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 22 of 82



                                                                State Farm
:ANTU, SAIVIUEL                                                                                                              53-0212-R62

 Attic
                           0.00 SF Walls                         0.00 SF Ceiling                        0.00 SF Walls & Ceiling
                           0.00 SF Floor                         0.00 SF Short Wall                     0.00 LF Floor Perimeter
                           0.00 SF Long Wall                                                            0.00 LF Ceil. Perimeter

  DESCRIPTION                                           Q[JANTITY           UNIT PRICE                           TAX                RCV

  7. Seal attic framing for odor control - 6 to           33.00 SF                    0.93                       0.52              31.21
  8/ 12

  Sealer for stains in attic. There 5 stains on framing. There was a previous fire so using this code sfnce it was present.

  Totals: Attic                                                                                                  0.52              31.21




                                                                   lst F'loor



                                        Otlice                                                                               Height: 9'
                                                        394.73 -SF Walls,                              160.56 SF Ceiling
            _         OfTice                            555.29 SF"Walls &Ceiling                       160.56 SF Floor
            -                ~ i
                  F.-s• s,-,                             47.17 LF Ceil. Perimeter                       43.09 LF Floor Perimeter
                                r-
                .q.     w:ner


    Missing Wall - Goes to Floor                       4'1"X7'9"                         Opens into Exterior


                                        Subroom: Offset (1)                                                                Height: il'
      ~ ~----6'S"---+
                                                         50.17 SF Walls                                 26.32 SF Ceiling
                 UfLee
                  ~                                      76.49 SF Walls & Ceiling                       26.32 SF Floor
             3' 4" -+--'
                       3 2' 7
          LF-3- -*-2' 11"~l~U~                            6.45 LF Ceil, Perimeter                        6.45 LF Floor Perimeter



     Missing Wall                                      6' 5 3/8" X 11'                   Opei►s iinto 01!'FICE
     Missing Wall                                      4' 1" X 11'                       O'pens into OFFICE
     Window                                            5' 11 1/16" X 3' 11/16"           Opens into Exterior
     Window                                            2' 11 1/16" X 6'                  Opens into Exterior
     Window                                            3' 3/16" X 6' 5/16"               Opens into Exterior
     Missing Wall                                      4' 1" X 11'                       Opens into OFFICE
     DESCRIPTION                                         QUANTITY               UNxT PRICE                       TAX               RCV
      8. Content Manipulation charge - per hour                2.00 HR                26.13                      0.00              52.26

      9. Detach & Reset Ba.seboard - 4 1/4"                   24.08 LF                 1:68                      0.04              40.49

      10. Paint baseboard, oversized - one coat               24.08 LF                 0.74                      0.20              18.02

    Date:       6/5/2017 3:47 PM                                                                                                    Page: 6
                 Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 23 of 82



                                                  State Farm
                                                                                                         53-0212-R62
'U, SAMUEL


                                               CONTINUED - Oftice



                                                                                           TAX                  KCV
                                              QUANTITY          UNIT PRICE
'sSCRIPTION
                                                                                            1..19               66.35
. R&R 1/2" drywall - hung, taped, tloated,     36.00 SF                    1.81
idy for paint
                                                                                            0.55                13.33
:. R&R Batt insulation - 4" - R13 - unfaced    18.00 SF                    0.71
ltt
                                                                            0.32            0.13                17.41
3. Texture drywall - machine                   54.00 SF

                                                                            0.42            0.30                30.54
4. Seal the surface area w/PVA primer - one    72.00 SF
oat

                                                72.00 SF                    0.49            0.65                35.93
5. Paint the surface area - on.,e coat

                                               186.89 SF                    0.43            7.46                87•82
16. Clean floor - tile

                                                                                           10.52               362.15
Totals: Office
Area Totals: 1 st Floor
               444.90 SF Walls                    186:89 SF Ceiling                631.79 SF Walls and Ceiling
               186.89 SFFloor                     205.19 Total Area                 49.54 LF Floor Perimeter
               186.89 Floor Area                   56.17 Exterior Perinieter        53.62 LF Ceil. Perimeter
               494.82 Exterior Wall Area                 of Walls                  444.90 Interior Wall Area.

Total: lst Floor                                                                           10.52               362.15

 Area Totals: Source - Eag1e View
                 444.90 SF Walls                   186.89 SF Ceiling               63.1.79 SF Walls and Ceiling
                 186.89 SF Floor                   205.19 Total Area                 49.54 LF F1oorPerimeter
                 186.89 Floor Area                  '56.17 Exterior. Perimeter       53.62 LF Ceil.. Perimeter
               2;034.58 Exterior Wall Area                 of Walls                '444.90 dnterior Wall Area
               4,589.69 Surface Area                45,90 Number of Squares         869.86 Total Perimeter Length
                  68.37 Total Ridge Length         388.41 Total Hip Length

  Total: Source - Eagle View                                                                11.04              611.68



   Temporary Repairs
                     0.00 SF Walls                     0.00 SF Ceiling               0.00 SF Walls & Ceiling
                     0:00 SF Floor                     0.00 SF Short Wall            0.00 LF Floor Perimeter
                     0.00 SF Long Wall                                               0.00 LF Ceil. Perimeter
   DESCRII'TION                                 QUANTITY           UNIT PRICE               TAX                 RCV

   ate:   6/5/2017 3:47 PM
            Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 24 of 82



                                                      5tate Farm
                                                                                                         53-0212-R62
CANTQ, SAMUEL


                                              CONTINUED - Temporary Repairs



                                                                                            TAX                 RCV
 DESCRIPTION                                     QUANTITY         UNIT PRICE

                                                                             29.28           7.25               95.09
 17. Cleaning Technician - per hour                 3.00 HR

 Insured's labor mitigating damages in Office.

                                                                                             7.25               95.09
 Totals: Temporary Repairs




  Debris Removal
                   0.00 SF Walls                        0.00 SF Ceiling              0.00 SF Walls & Ceiling
                   0.00 SF Floor                        0-00 SF Short Wall           0.00 LF Floor Perimeter
                   0.00 SF Long Wall                                                 0.00 LF Ceil. Perimeter

  IIESCRIPTION                                    QIJANTITY       UNIT PRICE                TAX                 RCV

  18. Haul debris - per pickup truck load -         0.50 EA                  99.44           0.00               49.72
  including dump fees

  Totals: Debris Removai                                                                     0.00               49.72



   Labor Minimums Applied

   DESCRIPTION                                    QUANTLTY        UNiT PRICE                TAX                 RCV
   * 19. Painting labor minimum                      1:00 EA                 62.66           0.00               62.66
   * 20. Drywall labor minimum                       1.00 EA             200-07              0,00              200.07
   * M. Roofing labor minimum                        1.00 EA                 94.16           0.00               94.16
   * 22. Fitush carpentry labor minimum              1.00 EA                 85.52           0:00               85.52
   * 23. Insulation latior niinimum                  1.00 EA                 92.84           0.00               92.84
   * 24. Floor cleaning labor minimum                1.00 EA                 30.96           2.55               33.51
   TotaLs: Labor Minimums Applied
                                                                                             2.55              568.76

    Line Item TotaLs: 53-0212-1162
                                                                                            20.84         1,325.25


  Date:   6/5/2017 3:47 PM
                                                                                                                 Page: 8
              Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 25 of 82



                                                       State Farm
'ANTU, SAMUEL                                                                                             53-0212-R6:



 COVERAGE                                                                                   TAX                  RCV
 Coverage A- Dwelling - 35 Windstorrii and Hail                                              0.00              312.48
 Coverage A- Dwelling - 37 Water Damage and Freezing                                        20.84             1,012.77

 Total                                                                                      20.84             1,325.25




 Grand Total Areas:
               444.90 SF Walls                     186.89 SF Ceiling              631.79 SF Walls and Ceil.ing
               186.89 SF Floor                                                     49.54 LF Floor Perimeter
                                                                                   53.62 LF Ceil. Perimeter

               186;89 Floor Area                   205.19 Total Area              444.90 Interior Wall Area
             2.,034.58 Exterior Wall Area           56.17 Exterior Perimeter of
                                                          Walls

              4,589<69 Surface Area                 45.90 Number of Squares       869.86 Total Perimeter Length
                 68.37 Total Ridge Length          388.41 'I'otal Hip Length




   Date:   6/5/2017 3:47 PM
                                                                                                               Page: 9
                                 Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 26 of 82
Source - Eagle View - Source - Eagle V iew




                                                          ~";~''•'`t'~'+~~'~a.b i




                                                                                         T
                                                                                        i~


                                                                                                                         ~
                                                                                                                        ir
                                                                                                           Source - Eagle View

                                                                                    '                                   Page: 13
Date: 6/5/2017 3:47 PM
             Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 27 of 82

2920 Palo Blanco St, Laredo, TX 780467205                                                                                                                                                   May 23, 201;

                                   Total Line Lengths:                                                 Valleys = 156 ft                                                Flashing = 17 ft
l.ength ®iagram                             Ridges = 69 ft                                             Rakes = 8 ft                                                    Step flashing = 46 ft
                                            Hips = 389 ft                                              Eaves = 407 ft                                                  Parapets = 0 ft




      - .....6.
 ~ 1~~e

     2, Ff--qel-'                                                                                                                                              21 P,~K tr
                                          ,




                                                                                                                                                                                   N
                                                                                                                                                          s~rw                                   E



                                                                                                                ~                                                                  S
   Note: This dia
               g am co~ ~e9
                        ~ns ~nt I~t&
                                g srounded~he n~ re~ w~   umber
                                                      ) over 5 feet. In ~  ~V~0/~`'~
                                                                        some                  ~~~
                                                                             cases, segment labels have
    been removed for readability. Plus signs preface some numbers to avoid confusion when rotated (e.g. +6 and +9). Refer to the
    Detaiied Length Diagram, in the Appendix at the end of this report, for more details



    ,,~        Report: 18393532          ~ 2006-2017 Eagle VVew TeNnaogi es, lnc and Pt~lanetry tntematronai corp. - Ali R'~gnt> 0.aerved - Ctr,prly py one or rrn~re of U.S. Patent Nos. 8,078,436; 6;145.578:
    ~          Claim: 530212R6Z               8,170,840; 8,209,152; 6,555,125; 6,825,45a; 9,135,7)7; 6,670,961; 9519,568; 8,818,770; 6,542.880; 9,2~+a,589; 9,329,749p 9,599,:EG. Otner Patenc~ Pending.



    State Farm Insurance                                                                                                                                                                              Page 4
                     Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 28 of 82



                                                                              Trade Sumitiary
                                                      Includes all applicabte Tax, General Contractor O&P, and Labor Minimums

                                                                                                                      ACV          NON-REC.      MAX ADDL.
               DESCRIPTION                                          LINE ITEM REPL. COST
                                                                                  TOTAL                                             DF,PREC.     AMT AVAII..
                                                                          QTY
               CLN           CLEANING
                                                                                                $87.82               $87.82              $0.00         $0.00
                   Clean floor - tile                                    186.89 SF
                                                                                                $33.51               $33:51              $0.00         $0.00
                   Floor cleaning Iabor minimum                              1.00 EA
                                                                                                $95.09              $95.09               $0.00         $0.00
                Cleaning Technician - per hour                               3.00 HR
                                                                                               $216.42             $216.42               $0.00         $0.00
               TOTAL CLEANING

               CON               CONTENT MANIPULATION
                 Content Ivlanipulation charge - per hour                    2.00 HR            $52.26               $52.26              $0•00         $0•00
                TOTAL CONTENT MANIPULATION                                                      $52.26               $52.26              $0.00         $0•00

               DMO               GENERAL DEMOLITION
                    Haul debris - per pickup truck load -                    0.50 EA            $49.72               $49.72              $0.00          $0.00
                    including dump fees
                   TOTAL GENERAL DEMOLITION                                                     $49.72               $49.72              $0.00          $0•00

                   DRY           DRYWALL
                    R&R 1/2" drywall - hung, taped, floated,              36.00 SF               $66.35              $66.35              $0.00         $0.00
                    ready for paint
                    Drywall labor nvnimum                                    1.00 EA           $200.07              $200.07,             $0.00         $0.00
                    Texture drywall - machine                             54.00 SF              $17.4.1              $17.41              $0.00         $0.00
                   TOTAL DRYWALL                                                               $283.83              $283.83              $0.00         $0.00

                   FNC           FINISH CARPENTRY / TRIMWORK
                    Detach & Reset Baseboard - 4 1/4"                     24.08 LF               $40.49              $40.49              $0.00         $0.00
                    Finish carpentry labor minimum                           1.00 EA            $85.52               $85:52              $0.00         $0.00
                   TOTAL FINISH CARPENTRY / TRiMWORK                                           $126.0.1             $126.01              $0.00         $0.00

M                  INS           INSULATION                              ~              ^
                     R&R Batt insulation - 4" - R13 - iinfaced               18.00 SF            $13.33              $13.33              $0.00         $0.00
                     batt
                    Insulat9on labor minimum                                  1,00 EA            $92.84              $92.84              $0.00          $0.00
                   TOTAL INSULAT][ON                                                            $106.17             $106.17              $0.00          $0.00
                   PNT           PAINTING
                     Seal attic framing for odor control - 6 to              33.00 SF            $31 •21              $31.21             $0.00          $0.00
                     8/ 12

                     Paint baseboard, oversized - one coat                   24.08 LF            $18.02               $18.02             $0.00          $0.00
                     Painting labor minimum                                   1.00 EA            $62.66               $62.66             $0.00          $0.00
                     Paint the surface area - one coat                       72.00 SF             $35.93              $35.93             $0,00          $Q,00
                     Seal the surface area w/PVA primer - one                72.00 SF             $30.54              $30.54
                     coat                                                                                                                $0.00          $0.00



               Note: Slight variances may be found witlun report sections due to rounding
               Date: 6/5/20I7 3:47 PM
                                                                                                                                                        Page: 10




       .i '.   7     .   •;y,.               7       t i~ ~,        x                                      'a.. ..A.. . . ..,...     .
                                                                     r        '~~a .~~..5..'~ ....._,
    .•'+s:.                       ..    21
           Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 29 of 82




                                                            Trade Summary
                                      lncludes all applicable Tax, General Cona-actor O&P, and Labor Minimums


DESCRIPTION                                          LTNE ITEM REPL. COST                              ACV NON-REC. MAX ADDL.
                                                              QTY             TOTAL                             DEPREC. AMT AVAIL.
PNT    PAINTING
TOTAL PAI111.TING                                                              $178.36             $17836          $0.00      $0.00

RFG       ROOFING
  Roofer - per hour                                        2.00 HR             $146.24             $146.24         $0.00      $0.00
  Roof Concrete Tile Mortar Miz                            2.00 EA              $20.00               $20.00        $0.00      $0.00
  Roofing labor nunimum                                    1.00 EA              $94.16               $94,.16       $0.00      $0•00
  Install Tile roofing - Concrete -'S' or flat             4.00 EA              $52.08               $52.08        $0.00      $0.00
  (per TILE)
 TOTAL ROOFING                                                                 $312.48             $312.48         $0.00      $0•00

 TOTALS                                                                      $1,325.25           $1,325.25         $0.00      $0.00




Note: Slight variances rnay be found within report sections due to roanding
Date: 6/5/2017 3:47 PM
                                  Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 30 of 82

Source - Eagle View - lst Floor




                                                          9' 2°
                                                                              A,




                                       ~
                                       ~
                                       ~




                                                                                                (A1)
                                                                                                               r\n

                                                                  13' 9"
                                                                                                               ~
                                                                                                                           ~
                                                                                                            1 st Floor     i
                                                                                                                           ~
                                                                                                                Page: 12   I
— •-• -<i,V)017 3:47 PM
Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 31 of 82




                          Exhibit B
  Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 32 of 82


                                 ZAR LAW FIRM_
                                PROFESSIONAL LIMITED LIABILITY COMPANY


                                  3900 ESSEx LN., SuiTE 1011
                                   HOUSTON, TEXAS 77027
                                     WWW.ZAR-LAW.COM
                                       P: (713) 333-5533
                                       F: (281) 888-3150

                                                                                   July 23, 2018

State Farm Lloyds
Via email: statefarmfireclaims@statefarm.com

       Re:     Demand for Appraisal
               Insured:             Samuel Cantu
               Claim Number:        53-0212-R62
               Policy Number:       83CRC8634
               Date of Loss:        5/21/2017
               Location of Loss:    2920 Palo Blanco St. Laredo, Texas

Dear Claims Manager:

        This correspondence is to advise you that my client(s), Samuel Cantu, is/are invoking the
appraisal provision contained within the insurance policy no. 83CRC8634, with regard to claim
no. 53-0212-R62 with date of loss of 5/21/2017. The appraisal provision is set forth below:

        Appraisal. If you and we fail to agree on the actual cash value, amount of loss or the
cost of repair, either can make a written demand for appraisal. Each will then select a
competent, independent appraiser and notify the other of the appraiser's identity within 20
days of receipt of the written demand. The two appraisers will choose an umpire. If they
cannot agree upon an umpire within 15 days, you or we may request that the choice be made
by a judge of a district court of judicial district where the loss occurred. The two appraisers
will than set the amount of loss, stating separately the actual cash value and loss to each item.
If you ow we request that they do so, the appraisers will also set:

       a) The full replacement cost of the dwelling.
       b) The full replacement cost of any other building upon which loss is claimed.
       c) The full cost of repair or replacement of loss to such building, without deduction
       for depreciation.

        If the appraisers fail to agree, they will submit their differences to the umpire. An
itemized decision agreed to by any two of these three and filed with us will set the amount of
loss. Such award shall be binding on you and us. Each party will pay its own appraiser and
bear the other expenses of the appraisal and umpire equally. All other policy provisions
apply.
  Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 33 of 82




        As you can see, both Samuel Cantu and State Farm Lloyds** must select a competent,
independent appraiser within 20 days of the receipt of this written demand. The two appraisers
will then choose an umpire.

       In accordance with the policy provision, Samuel Cantu designate(s) the following
individual as appraiser:

       Michael Ogden CGC, IICRC, CDDC, CDDR, PA
       All Disaster Claims, Inc.
       11102 West Avenue
       San Antonio, TX 78213
       210-758-5757 - Office
       210-300-4404 - Cell
       877-643-3743 - Fax
       adjuster@allsisasteraims.com

       Your deadline to designate a competent independent appraiser on behalf of your client is
twenty (20) days from the date of this demand for appraisal. Please call me if you have any
questions or comments.


                                                          Sincerely,




                                                        ~
                                                          Matthew Zar — Attorney
Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 34 of 82




                          Exhibit C
    Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 35 of 82


                                                                                                    ~Fattw




    August 10, 2018
                                                                        State Farm Insurance Companies
                                                                        Fue Gaans
                                                                        PO Box 106169
                                                                        AtJanta, GA 30348-6169
    Mr. Mathew Zarghouni                                                Fax 844 236 3646
    Zar Law Firm
    7322 Southwest Fwy Ste 1965
    Houston, TX 77074-2137


    Via email matt ,~zar-law.com and
    CERTIFIED IVIAIL — RETURN RECEIPT REQUESTED

        Re: Insureds:                            Samuel and Gabrielle Mata
             Claim Number:                       53-0212-R62
             Policy Number:                      83-CR-C863-4
             Date of Loss:                       May 21, 2017
             Insured Location:                   2920 Palo Blanco St.
                                                 Laredo,Texas 78046-7206



          `
    Dear Mr Zarghouni__                                                                                                           --
_
    State Farm Lloyds (State Farm) acknowledges receipt of the insureds July 23, 2018 demand for
    appraisal with respect to the above-referenced claim. State Farm appoints the following appraiser
    pursuant to Amendatory Appraisal Endorsement FE-5626 of the Homeowners Policy:

    Bryan Scanlan
    ICC Group, LLC
    Phone: 512-576-4493
    Email: bryanCQ_iccgrp.com

    By agreeing to participate in the appraisal process, State Farm is not waiving any of the policy
    provisions, conditions, exclusions or limitations, and in fact, intends to rely on them throughout
    the appraisal process. The appraisal award will be subject to the policy's provisions, conditions,
    exclusions and limitations.

    Sincerely,


    Calvin C. Fluker III
    Claim Specialist
    844-529-5982 Ext 972-657-2623
    Fax: 844-236-3646
    State Farm Lloyds



     Provlding fnsurance and Flnandaf Services                                                     Home Office, 81oomington, !L
Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 36 of 82




                          Exhibit D
Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 37 of 82




                                    Declaration. of Appraisers
 State of Texas)
  County of Webb}

 Insureds: Samuel Cantu and Gabrielle Mata
 Claim Number: 53-0212-R62
 Policy Number: 83-CR-C863-4
 Date of Loss: May 21, 2017
 Insured Location: 2920 Palo Blanco St., Laredo,Texas 78046


 We the undersigned do solemnly swear that we shall act with strict impartiality in making ari
 appraisal. of the amount of l.oss upon. the property .herein: before mentioned, in accordance with
 the foregoing appointment, and that we shall make a true, just and conscientious award of the
 same, according to the best of our knowledge, skill and judgment. We are not related to the
 insured, either as creditors or otherwise and Iiave no interest in the said property of insurance
 thereon.


                                                                          Date:
  Appraiser for the insured Mike ogden

                                          U            Jc~"~~:~ Date:9/25/18
  Appraiser for the insitrer Bryan Scanlan

  Selection of Umpire
  We the undersigned hereby select and appoint: Paul Poncio

  To act as neutral. Umpire to scttle the matters of difterenee that shall exist between both parties, if
  any, by reason of and compliance with the foregoing memorandtn-n and appointment.


                                                                          Date:   fl2 rlr'a
  Appraiser for the insured Mike ogden


                                                          ~~_a,,t,~Date: 9/25/18
  Appraiser for the insurer Bryan Scanlan

  Qualification of Umpire
  I, the undersigned, hereby accept the appointment of neutral TJmpirc, as providcd in the foregoing
  agreement, and. soleirnily swear that I will act with strict impartiality in.all matters of difference
  that shall be submitted to me in connection with this appoiiztment, and I will make a true, just and
  conscientious award, according to the best of my knowledge, skill aiid judgment, and agree to
  supply an estimate that coincides with the award. I am not related to any of the parties to this
  memorandum nor interested as a creditor or otherw.ise in said properry of insurance.


                                                                          Datc:
  iJmpire a'aul Poncio
Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 38 of 82




                           Exhibit E
Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 39 of 82




                                   Declaration of Annraisers
 Stat of Texas}
 Couty of Webb}

 Insia~eds: Samuel Cantu and Gabrielle Mata
 Clai Number:53-0212-R62
 Poli y Number: 83-CR-C863-4
 Date of Loss: May 21, 2017
 Insured Location: 2920 Palo Blanco St., Laredo,Texas 78046.
                  I
 We ` e undersigried. do solemnly swear that we shall act with strict iinpartiality in making an
 appra sal of the amount of loss upon the property herein: before mentioned, in aeeordance with
 the fo egoing appointinent, and that we shall make a true, just and conscientious award of the
 same, laccordiiig to the bcst of our knowledge, skill and judgment. We are not related to the
 insured, either as ,creditors or otherwisc and have no interest in the said property of insurance
 tliereori.
      ~
                      i
                                                                         Date:
 Appr 'ser for the linsured Mi Ogden

                                                                         Date:9/25/18
 Appraxser for the ;insurer Bryan Seanlan

 Select~on oflJmpire
 We th tuidersigned
                  ~
                    hereby select and appoint: Paul Poneio

 To act as neutral lJmpire to settle the matters of difference that shall exist between both parties, if
 any, ib reason of al id compliance with. the foregoi.ng memorandum and appoiritment.


                                                                         Date:
 Appraiser for the insured . ike Ogden
          i
                          ~                                             Date: 9/25/18
 Appra ser for the insurer Bryan Scanlan

 (2uati~cation oi umpire
 I, thc ndcrsigned; hereby accept the appoin.tment of iieutral U.mpire, as provided in the ft~regoing
 agree ent, and solemnly swear that I will act with strict impartiality in all matters of difference
 that sh 11 be subm~tted to me in connection with this appointment, and I will .make a true; just and
 consei ntious award, accord'uig to the best of my kn.owledge, skill and judgment, and agree to
 supply an estimate that coincides with the award. I am not related to any of the parties to this
 memoi anduni nor rinterestcd as a creditor or otherwise in said property of insuraitce.
                              ~

  A           ~
                  ;                                                      Date:
                                                                                 February 5, 2019

 UmI)iie Paul Pon'cio
Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 40 of 82




                           Exhibit F
Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 41 of 82




                            Appraisal of iqsurance C.laim —,Aw$cd Form ,.                                      ,•
     • Insured:            Cantu, Samuel and Mata, Gabrielle
     • Insurer:            State Farm Insurance Co.
     • Policy No:          83-CR-C863-4
     • Ciaim No:           53-0212-R62
     • Location:           2920 Palo Blanco St, Laredo TX

   TO THE ABOVE-NA119[ED PARTIES AT INTEREST:

   We, the undersigned appraisal panel, have investigated and considered all material facts and available
   information pertaining to this appraisal. We bave determined an Appraisal Award as described below. .


Descri tion:                               Re lacement Cost Value                 Actual Cash Value
Dwellin & APS                              $ 41 128.76                            $ 39 476.17
Contents                                   $0                                     $0
ALE                                        $0          ~                          $0
Total Award                              1 $41,128.76                             $ 39,476.17
 The deliberations of the Appraisal Panel are confidential and ezempt from depositions or suit in case
 the Award is chaltenged or a bad faith suit is filed.
 This Appraisal Award ls subject to all terms, conditions, provisions and/or exclusions of the above
 policy of Insurance.

 We do hereby award the foregoing amounts as our appraisal award. The amounts are subject to
 deduction for any previous payments and/or deductibles.


           All executed copies shall be counterpart originals.

           WE AGREE TO THE ABOVE:


           Date•                    Sisnature•
           Appraiser for carrier — Bryan Scanlan


           Appraiser forlinsured — Mike Ogden                            v

           Date:                      Sianature:
           Uffipire: Paul Ponci




                                                                                                       .   '   • • , , •:       .   . .- .    .
                                         .. .'. . .'
                                          ~
                                                         •- .• .. . . . ... .:•
                                                       . ~.. .
                                                                                   •    ..
                                                                                               .
                                                                                             , . . .
                                                                                   ~.                      .   •i           .           . •   .   . ,
Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 42 of 82




                          Exhibit G
     Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 43 of 82




c---
   =~         Accurate AS


~.
..~~-
        Insured:    Samuel & Gabrielle Cantu
       Property:    2920 Palo Blanco St
                    Laredo, TX 78046


Claim Number:                                 Policy Number:                          Type of Loss: <NONE>

  Date of Loss:                                           Date Received:
 Date Inspected:                                           Date Entered:   6/14/2019 8:01 AM

      Price List:   TXMC8X_JUN19
                    Restorati on/S ervi ce/R em o del
       Estimate:    CANTU
         Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 44 of 82




m
                    Accurate AS




                                                              CANTU,

                                    Roof

DESCRIPTION                                     QUANTITY UNIT PRICE       TAX       O&P         RCV DEPREC.                  ACV
 1. Dumpster load - Approx. 12 yards, 1-3           1.00 EA     382.43    0.00      76.48      458.91           (0.00)     458.91
 tons of debris
 2. Remove Tile roofing - Concrete -"S" or          2.00 SQ     127.58    0.00      51.04      306.20           (0.00)     306.20
 flat tile
 3. Tile roofing - Concrete -"S" or flat tile       2.00 SQ     415.08   31.72     172.38     1,034.26        (153.79)     880.47
 4. Detach & Reset Tile roofing - Concrete -       43.90 SQ     454.68   36.18    3,999.34   23,995.97          (0.00)   23,995.97
 " S " or flat tile
 5. R&R Rafters - 2x6 - stick frame roof            0.00 LF       3.54    0.00        0.00        0.00          (0.00)        0.00
 (using rafter length)
 6. R&R Sheathing - OSB - 1/2"                    288.00 SF       1.65    9.27      96.90       581.37         (44.93)     536.44
 7. Sheathing - additional cost for H-clips       288.00 SF       0.07    0.48       4.14        24.78          (2.30)      22.48
 8. Detach & Reset Ridge / Hip / Rake cap -       457.00 LF       5.73    5.66     524.86     3,149.13          (0.00)    3,149.13
 tile roofing
 9. Bird stop - Eave closure strip for tile       387.00 LF       3.65   74.39     297.40     1,784.34        (360.68)    1,423.66
 roofing - clay
 10. R&R Valley metal                             120.00 LF       4.16   17.72     103.38      620.30          (85.92)     534.38
 11. Digital satellite system - Detach &            1.00 EA      22.32    0.00       4.46       26.78           (0.00)      26.78
 reset
 12. R&R Drip edge                                387.00 LF       1.79   21.71     142.88      857.32         (105.26)      752.06
 13. R&R Flashing - pipe jack - lead                8.00 EA      60.12   24.82     101.16      606.94         (120.32)     486.62
 14. Digital satellite system - alignment and       1.00 EA      66.95    0.00      13.40       80.35           (0.00)      80.35
 calibration only
 15, R&R Flashing, 20" wide                        50.00 LF       3.26     5.98      33.80     202.78          (29.00)     173.78
 16. Meter base and main disconnect -               1.00 EA     234.91     0.00      46.98     281.89           (0.00)     281.89
 Detach & reset
 17. Roofing felt - 15 ]b.                         43.90 SQ      19.26    18.40    172.78     1,036.69        (223.01)      813.68

 Totals: Roof                                                            246.33   5,841.38   35,048.01        1,125.21   33,922.80




                                     Exterior

 DESCRIPTION                                    QUANTITY UNIT PRICE       TAX        O&P         RCV        DEPREC.          ACV
 18. R&R Window screen, 1- 9 SF                     3.00 EA      37.20     7.76      23.88      143.24         (37.62)      105.62

 Totals: Exterior                                                          7.76      23.88      143.24           37.62      105.62




                                     Office

 DESCRIPTION                                    QUANTITY UNIT PRICE       TAX        O&P         RCV DEPREC.                 ACV


CANTL                                                                                                    6/18/2019            Page:2
         Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 45 of 82




                   Accurate AS




                                                              CONTINUED - Office




DESCRIPTION                                     QUANTITY UNIT PRICE         TAX       O&P       RCV DEPREC.                   ACV

 19. Content Manipulation charge - per              1.00 HR       26.15      0.00     5.24      31.39           (0.00)        31.39
 hour
 20. R&R Blown-in insulation - 12" depth -         16.00 SF        1.49      0.77     4.92      29.53           (3.71)        25.82
 R30
 21. R&R 1 /2" drywall - hung, taped, heavy       64.00 SF         2.55      3.06    33.26     199.52          (14.85)       184.67
 texture,ready for paint
 22. R&R Batt insulation - 4" - R15 - paper        16.00 SF        1.00      0.83     3.36      20.19           (4.03)        16.16
 faced
 23. Mask and prep for paint - plastic,            55.00 LF        1.08      1.18    12.12      72.70           (5.72)        66.98
 paper, tape (per LF)
 24: Floor protection - self-adhesive plastic     188.00 SF        0.55      1.86    21.06     126.32           (9.02)       117.30
 film
 25. Seal/prime then paint the surface area       634.00 SF        0.72      8.37    92.98     557.83          (40.58)       517.25
 (2 coats)
 26. Baseboard - Detach & reset                    25.00 LF         1.71     0.04     8.56      51.35           (0.20)        51.15
 27. Paint baseboard, oversized - one coat          0.00 LF         0,78     0.00     0.00       0.00           (0.00)         0.00
 28. Clean floor - tile                           188.00 SF         0.44     9.05    16.70     108.47           (3.76)       104.71
 29. Seal the surface area w/anti-microbial        72.00 SF         1.22     4.75    18.52     111.11          (23.04)        88.07
 coating - one coat
 30. Final cleaning - construction -              188.00 SF         0.18     3.35      6.76     43.95           (0.00)        43.95
 Residential
 31. Heat/AC register - Mechanically                2.00 EA        11.01     0.00      4.40     26.42           (0.00)        26.42
 attached - Detach & reset
 32. Ceiling fan - Detach & reset                   1.00 EA       140.28     0.00     28.06    168.34           (0.00)       168.34

 Totals: Office                                                             33.26    255.94   1,547.12         104.91       1,442.21




                                     General Conditions

 DESCRIPTION                                    QUANTITY UNIT PRICE          TAX      O&P        RCV        DEPREC.            ACV
 33. Temporary toilet (per inontli)                 1.00 MO       149.66     0.00     29.94     179.60          (0.00)        179.60
 34. Residential Supervision / Project             18.00 HR        54.50     0.00    196.20   1,177.20          (0.00)      1,177.20
 Management - per hour
 35. Taxes, insurance, permits & fees (Bid          1.00 EA         0.00     0.00      0.00       0.00          (0.00)          0.00
 Item)

 Totals: General Conditions                                                   0.00   226.14   1,356.80               0.00   1,356.80




                                     Gazebo

CANTi                                                                                                    6/18/2019             Page:3
             Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 46 of 82




                       Accurate AS




    DESCRIPTION                                     QUANTITY UNIT PRICE     TAX       O&P         RCV DEPREC.                 ACV
    36. R&R Ridge / Hip / Rake cap - tile             54.00 LF     11.78   30.92     133.40      800.44         (149.90)     650.54
    roofing
    37. Remove Tile roofing - Concrete -"S"            2.30 SQ    127.58     0.00     58.68      352.11           (0.00)     352.11
    or flat tile
    38. Tile roofing - Concrete -"S" or flat tile      2.30 SQ    415.08   36.48     198.24     1,189.40        (176.86)    1,012.54
    39. Bird stop - Eave closure strip for tile       48.00 LF      3.65     9.23     36.88       221.31         (44.74)     176.57
    roofing - clay
    40. R&R Drip edge                                 28.00 LF      1.79     1.57     10.36       62.05           (7.62)      54.43
     41. R&R Valley metal                              8.00 LF      4.16     1.18      6.90       41.36           (5.73)      35.63
     42. Roofer - per hour                             4.00 HR     76.44     0.00     61.16      366.92           (0.00)     366.92
'    Extra time to remove tiles

     Totals: Gazebo                                                         79.38    505.62     3,033.59         384.85     2,648.74

     Line Item Totals: CANTU-                                              366.73   6,852.96   41,128.76        1,652.59   39,476.17




    CANTU                                                                                                  6/18/2019            Page:4
        Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 47 of 82




                Accurate AS




                                          Summary for Dwelling
Line Item Total                                                                33,909.07
Material Sales Tax                                                                352.47
Cleaning Mtl Tax                                                                    2.64

 Subtotal                                                                      34,264.18
 Overhead                                                                       3,426.48
 Profit                                                                         3,426.48
 Cleaning Sales Tax                                                                11.62

 Replacement Cost Value                                                        $41,128.76
 Less Depreciation                                                              (1,652.59)

 Actual Cash Value                                                             $39,476.17
 Net Claim                                                                     $39,476.17

 Total Recoverable Depreciation                                                   1,652.59

 Net Claim if Depreciation is Recovered                                        $41,128.76




CANTt                                                              6/18/2019         Page:5
Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 48 of 82




                          Exhibit H
  Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 49 of 82




July 31, 2019


SAMUEL CANTU JR
C/O ZAR LAW FIRM                                           State Farm Insurance Company
7322 SOUTHWEST FWY, STE 1965
                                                           Fire Claims
HOUSTON, TX 77074
                                                           PO Box 106169
                                                           Atlanta, GA 30348-6169
                                                           Fax 844-236-3646




CERTIFIED MAIL: RETURN RECEIPT REQUESTED
RE:   Insured:          Samuel Cantu Jr
      Claim Number:     53-0212-R62
      Policy Number:    83-CR-C863-4
      Date of Loss:     May 21, 2017
      Insured Location: 2920 Palo Blanco St
                        Laredo, TX 78046-7205
      Policy Type:      Homeowners, FP-7955 TX

Dear Samuel Cantu Jr:

On July 10, 2019, we received the signed, itemized award for the above-referenced claim. The
award set the amount of loss at $41,128.76.

After careful review of the award and the estimate written by the appraisal umpire, which served
as the basis for the award, the award exceeds the scope of covered damage and includes
damaged items not related to this date of toss. In one example, our investigation of the damage
to the roof revealed four damaged tiles. Similarly, Bryan Scanlan's inspection of the roof was
identified three damaged tiles. Therefore, detaching and resetting 4,390 square feet of concrete
tile on a 4,590 square foot roof with only 3 to 4 damage tiles, goes beyond the scope of covered
damage. Additionally, the umpire's estimate includes repairs to the ridge, field tiles and several
soft metals of the gazebo roof. However, neither of the appraisers' estimates nor even the
estimate submitted by MLR Inspections & Estimating prior to the appraisal, included any damage
to the gazebo roof. The damage to the gazebo roof was identified during the appraisal inspection
by Bryan Scanlan to not be consistent with wind or hail and did not occur as a result of the storm
on May 21, 2017. The estimate written by State Farm's appraiser closely follows the scope of
covered damage and will be used to set the value of the loss.

Your copy of the award is enclosed. For your convenience, here is a breakdown of the claim's
summary.

                          Appraisal Award Repiacement Cost: $          2,000.64
                           Less Non-Recoverable Depreciation: $           92.48
                                             Less Deductible: $        2,942.00
                               Actual Cash Value Remaining: $         -1,033.84




Providing Insurance and Financial Services                                 Home Office Bloomington IL
 Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 50 of 82


Samuel Cantu Jr
53-0212-R62
Page 2


Based on the results of the award, the replacement cost value of your claim does not exceed your
$2,942.00 policy deductible. Therefore, no payment can be made at this time.

Please be advised State Farm is not waiving any of the policy coverages, limitations, exclusions,
or provisions, all of which are specifically reserved.

We appreciate the opportunity to participate in the appraisal process. If you have any questions
regarding the appraisal award or the content of this letter, please contact me at the number listed
below.

Sincerely,



Daniel Mitchell
Claim Specialist
844-458-4300 ext 972-657-3070
State Farm Lloyds
statefarmfireclaims@statefarm.com

Enclosures: Draft
            Appraisal Award
            Appraisal Estimate
Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 51 of 82




                           Exhibit I
  Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 52 of 82




                                        ZAR LAW FIRM
                               PROFESSIONAL LIMITED LIABILITY COMPANY



                                                                                                  August 1, 2019

State Farm Lloyds and
Christopher Daniel Mitchell
Via Email: statefarmfireclaims@statefarm.com


                 Re:      NOTICE PURSUANT TO 542A.003
                          Insured:          Samuel Cantu and Gabrielle Mata
                          Claim Number:     53-0212-R62
                          Location of Loss: 2920 Palo Blanco St., Laredo, Texas


Dear Claims Department,

       As you are aware, Zar Law Firm represents Samuel Cantu and Gabrielle Mata in
connection with claim no. 53-0212-R62. This letter is intended to provide you with notice
of Samuel Cantu and Gabrielle Mata's legal claims against State Farm Lloyds and
Christopher Daniel Mitchell pursuant to 542A.003 of the Texas Insurance Code.

       On June 19, 2019, the appraisal panel consisting of Michael Ogden as the insureds'
appraiser, Bryan Scanlan as State Farm Lloyds' appraiser, and Paul Poncio as the umpire
issued an appraisal award for claim no. 53-0212-R62. In arriving at the award, the panel
inspected the property and investigated and considered all material facts and available
information pertaining to the appraisal. Subsequently, Mr. Ogden and Mr. Poncio signed
an award for a replacement cost value of $41,128.76.

       Thereafter, Mr. Mitchell, the Claim Specialist assigned to claim no. 53-0212-R62,
denied payment of the appraisal award in a letter dated July 31, 2019 without offering
any legitimate basis as to why the award is not valid and binding. Instead, Mr. Mitchell
offered the same excuses State Farm Lloyds originally offered when underpaying the
claim on June 5, 2017. Despite the binding decision of the panel to detach and reset 4,390
square feet of concrete tile roof to address the ongoing leaks, Mr. Mitchell cited to and
relied upon the alleged findings of Mr. Scanlan as a basis to refuse to pay the appraisal
award. More specifically, Mr. Mitchell asserted that the damage included in the appraisal
award goes beyond the scope of covered damage and was not consistent with wind or
hail. See Ex. A- Appraisal Award, Umpire's Estimate, and Denial Letter




 3900 Ess&x Ltv. I Surrs 1011 1 HousTON, TX 77027 1 Pi roNE: (713) 333-5533 1 FAx: (281) 888-3150 1 www.zaR-[.Aw.Cotvt
 Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 53 of 82




      Importantly, the Supreme Court of Texas has held as follows:

              Indeed, appraisers must always consider causation, at least as
              an initial matter. An appraisal is for damages caused by a
              specific occurrence, not every repair a home might need.
              When asked to assess hail damage, appraisers look only at
              damage caused by hail; they do not consider leaky faucets or
              remodeling the kitchen. When asked to assess damage from a
              fender-bender, they include dents caused by the collision but
              not by something else. Any appraisal necessarily includes
              some causation element, because setting the "amount of loss"
              requires appraisers to decide between damages for which
              coverage is claimed from damages caused by everything else.

State Farm Lloyds v. Johnson, 290 S.W.3d 886, 893 (Tex. 2009). Similarly, the United States
Court of Appeals for the Fifth Circuit held, "appraisal panels are within their rights when
they consider whether damage was caused by a particular event or was instead the result
of non-covered pre-existing perils like wear and tear." TM1VI Investments, Ltd. v. Ohio Cas.
Ins. Co., 730 F.3d 466, 474 (5th Cir. 2013). Additionally, the appraisal provision of policy
no. 83-CR-C863-4 makes clear that a written report of agreement signed by any two of
the appraisers and umpire will set the amount of loss and be binding.

      Accordingly, Farm Lloyds and Mr. Mitchell have wrongfully refused to pay the
award and are now liable to Samuel Cantu and Gabrielle Mata for breach of policy no.
83-CR-C863-4 and one or more of the following violations of the Texas Insurance Code:

          a. Misrepresenting and/ or failing to discuss with Samuel Cantu and Gabrielle
             Mata pertinent facts or policy provisions relating to coverage at issue, in
             violation of TEX. INS. CODE§ 541.060(a)(1);

          b. Failing to attempt in good faith to effectuate a prompt, fair, and equitable
             settlement of a claim with respect to which your liability has become
             reasonably clear, in violation of TEX. INS. CODE § 541.060(a)(2);

          c. Failing to promptly provide to Samuel Cantu and Gabrielle Mata a
             reasonable explanation of the basis in the policy, in relation to the facts or
             applicable law, for your denial of the claim or offer of a compromise
             settlement of a claim in violation of TEX. INS. CODE§ 541.060(a)(3);

           d. Refusing to pay the claim without conducting a reasonable investigation
              with respect to the claim in violation of TEX. INS. CODE§ 541.060(a)(7);

           e. Misrepresenting the insurance policy by:



                                                                                           2
  Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 54 of 82




                     i. making untrue statements of fact in violation of TEX. INS. CODE §
                        541.061(1);

                    ii. failing to state a material fact necessary to make other statements
                        made not misleading, considering the circumstances under which
                        the statements were made in violation of TEX. INS. CODE §
                        541.061(2);

                    iii. making statements in a manner that would mislead a reasonably
                         prudent person to a false conclusion of a material fact in violation of
                         TEX. INS. CODE§ 541.061(3); and

                    iv. making a material misstatement of law in violation of TEX. INS.
                        CODE§ 541.061(4).

       The specific amount still owed to Samuel Cantu and Gabrielle Mata on the claim,
solely based on the actual damage to the property, is as follows:

                 Total Appraisal Award                     $41,128.76 (See Ex. A - Appraisal Award
                                                           and Umpire's Estimate)
                 Deductible                                ($2,942.00)
                 Interest accrued                          $8,000.00
                 Prior payment                             $0.00
                 Amount owed                               $46,186.76

        The amount of reasonable and necessary attorney's fees incurred by Samuel Cantu
and Gabrielle Mata as of the date of this notice is $5,000.00. This amount was calculated
by multiplying the total hours Mr. Zarghouni has worked on this matter—thus far six
(6) —by his hourly rate of $500/hour.1 A copy of this letter was provided by Zar Law Firm
to its clients.


1 This amount does not represent the "reasonable and necessary" fees that are owed in this case, because as

explained below, our client signed a contingency fee agreement. Nevertheless, as required by Texas law,
the amount set forth herein is based on our firm multiplying the number of hours actually worked, as of
the date this notice is given, and as reflected in contemporaneously kept time records, by an hourly rate
that is customary for similar legal services. Please note that the reasonable and necessary attorney's fees
recoverable by Texas law will increase as attorneys spend time on this file, including time spent over the
next 60 days. We understand that under the new Texas laws you may ultimately show this notice letter to
a judge and jury. Unfortunately, the new insurance-friendly Texas laws do not also permit us to show a
jury your company's lowball settlement offers, or other related settlement discussions, including our efforts
to try and settle the case with your company. A jury should know that our client would accept a reasonable
settlement offer today. In fact, our client would prefer a reasonable settlement offer over litigation. If,
however, a jury ever comes to see this notice letter, it will only be because your company chose to continue
its course in unreasonably delaying, denying, or underpaying the claim, and our client had no option other
than to litigate the case before a jury of peers. Because our firm is not paid by the hour, it is never in our
interest, nor our client's interest, to unnecessarily drag out litigation.

                                                                                                            3
 Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 55 of 82




Inspection of Premises:

        Not later than the 30th day after receiving this notice, you have the right to request
a subsequent inspection. If you wish to do so, you must make your request in writing, to
our firm, so that we may coordinate your inspection with the property owner. You shall
he permitted to inspect, photograph, and evaluate, in a reasonable manner, and at a
reasonable time, the premises made the basis of this claim. If reasonably possible, the
inspection, photography, and evaluation, must be completed not later than the 60th day
after receiving this notice. Destructive testing shall not be permitted without first
obtaining our written consent, and on all future matters related to this claim, you are
instructed to communicate with us directly, and cease direct communications with our
client.

Documents Request:

       At you earliest convenience please provide us with the following documents:

              1) a copy of our client's insurance policy that was active during the date of
              loss referenced above.

      If anything in this notice is unclear, or you wish to attempt to resolve this dispute
without the need for a lawsuit, please contact me at your earliest convenience.



                                                  Sincerely,




                                                 ~

                                                  Matthew Zarghouni - Attorney




                                                                                            :1i
Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 56 of 82




                             EXHIBIT A
 Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 57 of 82




July 31, 2019


SAMUEL CANTU JR
C/O ZAR LAW FIRM                                           State Farm Insurance Company
7322 SOUTHWEST FWY, STE 1965
                                                           Fire Claims
HOUSTON, TX 77074
                                                           PO Box 106169
                                                           Atlanta, GA 30348-6169
                                                           Fax 844-236-3646




CERTIFIED MAIL: RETURN RECEIPT REQUESTED
RE:  Insured:          Samuel Cantu Jr
     Claim Number:     53-0212-R62
     Policy Number:    83-CR-C863-4
     Date of Loss:     May 21, 2017
     Insured Location: 2920 Palo Blanco St
                       Laredo, TX 78046-7205
     Policy Type:      Homeowners, FP-7955 TX

Dear Samuel Cantu Jr:

On July 10, 2019, we received the signed, itemized award for the above-referenced claim. The
award set the amount of loss at $41,128.76.

After careful review of the award and the estimate written by the appraisal umpire, which served
as the basis for the award, the award exceeds the scope of covered damage and includes
damaged items not related to this date of loss. In one example, our investigation of the damage
to the roof revealed four damaged tiles. Similarly, Bryan Scanlan's inspection of the roof was
identified three damaged tiles. Therefore, detaching and resetting 4,390 square feet of concrete
tile on a 4,590 square foot roof with only 3 to 4 damage tiles, goes beyond the scope of covered
damage. Additionally, the umpire's estimate includes repairs to the ridge, field tiles and several
soft metals of the gazebo roof. However, neither of the appraisers' estimates nor even the
estimate submitted by MLR Inspections & Estimating prior to the appraisal, included any damage
to the gazebo roof. The damage to the gazebo roof was identified during the appraisal inspection
by Bryan Scanlan to not be consistent with wind or hail and did not occur as a result of the storm
on May 21, 2017. The estimate written by State Farm's appraiser closely follows the scope of
covered damage and will be used to set the value of the loss.

Your copy of the award is enclosed. For your convenience, here is a breakdown of the claim's
summary.

                         Appraisal Award Replacement Cosf: $           2,000.64
                          Less Non-Recoverable Depreciation: $             92.48 ;
                                           Less Deductible: $          2,942.00
                              Actua/ Cash Value Remaining: $         -„-1,033.84




Providing Insurance and Financia/ Services                                 Home OfNce Bloomington IL
  Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 58 of 82


Samuel Cantu Jr
53-0212-R62
Page 2


Based on the results of the award, the replacement cost value of your claim does not exceed your
$2,942.00 policy deductible. Therefore, no payment can be made at this time.

Please be advised State Farm is not waiving any of the policy coverages, limitations, exclusions,
or provisions, all of which are specifically reserved.

We appreciate the opportunity to participate in the appraisal process. If you have any questions
regarding the appraisal award or the content of this letter, please contact me at the number listed
below.

Sincerely,



Daniel Mitchell
Claim Specialist
844-458-4300 ext 972-657-3070
State Farm Lloyds
statefarmfireclaims@statefarm.com

Enclosures: Draft
            Appraisal Award
            Appraisal Estimate
Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 59 of 82




                             Appraisal of Ja4urance CJaim —Ax~qrd Fqrm . —,

          Insuredvi         Cantu, Samuel aiid Matsi, Gabrielle
          Insurem           State Farm Insumnee Co.
          Policy No:        83-CR-C8634
          Ciaim N6:         53-0212-R62
          Location':        2920 Palo Blanco St, Laredo TX



        the undersigned appmisal panel, have investigated and coiiiidered aU material facts, and avaRable
        rmation peiftining to this appraisal. We ha-v'e determined an Appraisal AwaM as dweribtd below.


 Deson'ption:  I                           Replacement Cost Value Actual Cash Value
  Dwelling & APS                           $41,128.76                  $39,476.17
 Cqnt~nts                                  $0                          $0       -
 ALE                                       $0                          $0
 Total!Award                              1 $ 41,128.76              1 $ 39,476.17

 110 deliberations iDf the Apprabal Panel ar& confidential and exempt from deposidons or suit In case
      I
 the A ard is chaff enged or a bad faith.suit b fded.

 This Appmisal Award b subject to all terms, conditions, provisions and/or exclusions of the sibove
       Dflnsuran&

  we   hereby award the foregoing amounts as our appraisal award. Ihe amounts am subjed to
       Ion for any previotit payments and/or deductibles.


            All executed copies shall be counterpart origirWs.

            WE AGREE TO THE AROVE:




            Date:Ll)? 112 Siature:
            Urnpire.- Paul Poncib
    Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 60 of 82




            Accurate AS




      Insured:    Samuel & Gabrielle Cantu
     Property:    2920 Palo Blanco St
                  Laredo, TX 78046


Claim Number:                            Policy Number:                          Type of Loss: <NONE>

 Date of Loss:                                       Date Received:
Date Inspected:                                       Date Entered:   6/14/2019 8:01 AM

     Price List: TXMC8X_JUN19
                  Restorati on/Service/Remo del
      Estimate: CANTU
        Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 61 of 82




                    Accurate AS




                                                             CANTU.


                                    Roof

DESCRIPTION                                    QUANTITY UNIT PRICE      TAX        O&P         RCV DEPREC.                  ACV

1. Dumpster load - Approx. 12 yards, 1-3           1.00 EA     382.43    0.00      76.48      458.91           (0.00)      458.91
tons of debris
2. Remove Tile roofing - Concrete -"S" or          2.00 SQ     127.58    0.00      51.04      306.20           (0.00)      306.20
flat tile
3. Tile roofing - Concrete -"S" or flat tile       2.00 SQ     415.08   31.72     172.38     1,034.26        (153.79)      880.47
4. Detach & Reset Tile roofing - Concrete -       43.90 SQ     454.68   36.18    3,999.34   23,995.97          (0.00)    23,995.97
"S" or flat tile
5. R&R Rafters - 2x6 - stick frame roof            0.00 LF       3.54    0.00        0.00        0.00           (0.00)        0.00
(using rafter length)
6. R&R Sheathing - OSB - 1/2"                    288.00 SF       1.65    9.27      96.90      581.37          (44.93)       536.44
7. Sheathing - additional cost for H-clips       288.00 SF       0.07    0.48       4.14       24.78           (2.30)        22.48
8. Detach & Reset Ridge / Hip / Rake cap -       457.00 LF       5.73    5.66     524.86     3,149.13           (0.00)    3,149.13
tile rooftng
9. Bird stop - Eave closure strip for tile       387.00 LF       3.65   74.39     297.40     1,784.34        (360.68)     1,423.66
roofing - clay
10. R&R Valley metal                             120.00 LF       4.16   17.72     103.38      620.30          (85.92)      534.38
11. Digital satellite system - Detach &            1.00 EA      22.32    0.00        4.46      26.78           (0.00)        26.78
reset
12. R&R Drip edge                                387.00 LF       1.79   21.71     142.88       857.32        (105.26)       752.06
13. R&R Flashing - pipe jack - lead                8.00 EA      60.12   24.82     101.16       606.94        (120.32)       486.62
14. Digital satellite system - alignment and       1.00 EA      66.95     0.00     13.40        80.35          (0.00)        80.35
calibration only
15. R&R Flashing, 20" wide                        50.00 LF       3.26     5.98      33.80      202.78          (29.00)      173.78
16. Meter base and main disconnect -               1.00 EA     234.91     0.00      46.98      281.89           (0.00)      281.89
Detach & reset
17. Roofing felt - 15 lb.                         43.90 SQ      19.26    18.40     172.78    1,036.69        (223.01)       813.68

 Totals: Roof                                                           246.33   5,841.38   35,048.01        1,125.21    33,922.80




                                    Exterior

 DESCRIPTION                                   QUANTITY UNIT PRICE       TAX        O&P         RCV        DEPREC.           ACV

 18. R&R Window screen, 1- 9 SF                    3.00 EA      37.20     7.76      23.88      143.24          (37.62)      105.62

 Totals: Exterior                                                         7.76      23.88      143.24           37.62       105.62




                                    Office

 DESCRIPTION                                   QUANTITY UNIT PRICE       TAX        O&P         RCV DEPREC.                  ACV


CANTL                                                                                                   6/1 8/2019            Page:2
         Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 62 of 82




                   Accurate AS


i~


                                                                CONTINUED - Office




DESCRIPTION                                     QUANTITY UNIT PRICE           TAX      O&P       RCV DEPREC.                   ACV

 19. Content Manipulation charge - per                1.00 HR       26.15      0.00    5.24      31.39           (0.00)        31.39
 hour
 20. R&R Blown-in insulation - 12" depth -           16.00 SF        1.49      0.77    4.92      29,53           (3.71)        25.82
 R30
 21. R&R 1/2" drywall - hung, taped, heavy           64.00 SF        2.55      3.06   33.26     199.52          (14.85)       184.67
 texture, ready for paint
 22. R&R Batt insulation - 4" - R15 - paper          16.00 SF        1.00      0.83    3.36      20.19           (4.03)        16.16
 faced
 23. Mask and prep for paint - plastic,              55.00 LF        1.08      1.18   12.12      72.70           (5.72)        66.98
 paper, tape (per LF)
 24. Floor protection - self-adhesive plastic       188.00 SF        0.55      1.86   21.06     126.32           (9.02)       117.30
 film
 25. Seal/prime then paint the surface area         634.00 SF        0.72      8.37   92.98     557.83          (40.58)       517.25
 (2 coats)
 26. Baseboard - Detach & reset                      25.00 LF        1.71      0.04     8.56     51.35           (0.20)        51.15
 27. Paint baseboard, oversized - one coat            0.00 LF        0.78      0.00     0.00      0.00           (0.00)         0.00
 28. Clean floor - tile                             188.00 SF        0.44      9.05    16.70    108.47           (3.76)       104.71
 29. Seal the surface area w/anti-microbial          72.00 SF        1.22      4.75    18.52    111.11          (23.04)        88.07
 coating - one coat
 30. Final cleaning - construction -                188.00 SF         0.18     3.35     6.76     43.95           (0.00)        43.95
 Residential
 31. Heat/AC register - Mechanically                  2.00 EA        11.01     0.00     4.40     26.42           (0.00)        26.42
 attached - Detach & reset
 32. Ceiling fan - Detach & reset                     1.00 EA       140.28     0.00    28.06    168.34           (0.00)       168.34

 Totals: Office                                                               33.26   255.94   1,547.12         104.91       1,442.21




                                     General Conditions

 DESCRIPTION                                    QUANTITY UNIT PRICE            TAX     O&P        RCV DEPREC.                   ACV

 33. Temporary toilet (per montli)                    1.00 MO       149.66     0.00    29.94     179.60          (0.00)        179.60
 34. Residential Supervision / Project               18.00 HR        54.50     0.00   196.20   1,177.20          (0.00)      1,177.20
 Management - per hour
 35. Taxes, insurance, permits & fees (Bid            1.00 EA         0.00     0.00     0.00       0.00          (0.00)          0.00
 Item)

 Totals: General Conditions                                                    0.00   226.14   1,356.80               0.00   1,356.80




                                      Gazebo

CANTt                                           /                                                         6/18/2019             Page:3
         Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 63 of 82




                   Accurate AS


~--
 "---.~--~
DESCRIPTION                                     QUANTITY UNIT PRICE     TAX .     O&P         RCV DEPREC.                 ACV

36. R&R Ridge / Hip / Rake cap - tile             54.00 LF     11.78   30.92     133.40      800.44        (149.90)      650.54
roofing
37. Remove Tile roofing - Concrete -"S"            2.30 SQ    127.58     0.00     58.68      352.11          (0.00)      352.11
or flat tile
38. Tile roofing - Concrete -"S" or flat tile      2.30 SQ    415.08   36.48     198.24    1,189.40        (176.86)     1,012.54
39. Bird stop - Eave closure strip for tile       48.00 LF      3.65     9.23     36.88      221.31         (44.74)      176.57
roofing - clay
40. R&R Drip edge                                 28.00 LF      1.79     1.57     10.36       62.05          (7.62)       54.43
41. R&R Valley metal                               8.00 LF      4.16     1.18      6.90       41.36           (5.73)      35.63
42. Roofer - per hour                              4.00 HR     76.44     0.00     61.16      366.92           (0.00)     366.92
Extra time to remove tiles

Totals: Gazebo                                                          79.38    505.62     3,033.59         384.85     2,648.74

Line Item Totals: CANTU-                                               366.73   6,852.96   41,128.76       1,652.59    39,476.17




CANTU                                                                                                  6/18/2019            Page:4
        Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 64 of 82




                Accurate AS




                                          Summary for Dwelling
Line Item Total                                                                33,909.07
Material Sales Tax                                                                352.47
Cleaning Mtl Tax                                                                    2.64

 Subtotal                                                                      34,264.18
 Overhead                                                                       3,426.48
 Profit                                                                         3,426.48
 Cleaning Sales Tax                                                                11.62

Replacement Cost Value                                                         $41,128.76
 Less Depreciation                                                              (1,652.59)

 Actual Cash Value                                                             $39,476.17
 Net Claim                                                                     $39,476.17

 Total Recoverable Depreciation                                                   1,652.59

 Net Claim if Depreciation is Recovered                                        $41,128.76




CANTt                                                              6/18/2019         Page:5
Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 65 of 82




            EXHIBIT 1-B
 Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 66 of 82


                                                                           ~~~~~I~.` R~u~
                                                                          2019CVI001960D2

                             CITATION
          PLAINTIFF'S ORIGINAL PETITION, AND JURY DEMAND

THE STATE OF TEXAS
COUNTY OF WEBB                           COURT DATE: 12/09/2019 AT 11:00 A.M.

NOTICE TO THE DEFENDANT: "YOU HAVE BEEN SUED. YOU MAY EMPLOY AN
ATTORNEY. IF YOU OR YOUR ATTORNEY DO NOT FILE A WRITTEN ANSWER
WITH THE CLERK WHO ISSUED THIS CITATION BY 10:00 A.M. ON THE
MONDAY NEXT FOLLOWING THE EXPIRATION OF TWENTY DAYS AFTER YOU
WERE SERVED THIS CITATION AND PETITION, A DEFAULT JUDGMENT MAY
BE TAKEN AGAINST YOU."
                                                    ®ELI® / ~C c®
                                                     ~/ / ~     C
TO : STATE FARM LLOYDS                                    g C//~
      BY SERVING: CORPORATION SERVICE COMPANY     —:~_
                                                —BY ~L ~ pSC:
      211 E 7TH ST STE 620                         ATX Process, LLC
      AUSTIN TX 78701

DEFENDANT, IN THE HEREINAFTER STYLED AND NUMBERED CAUSE, YOU ARE
HEREBY C0N2ANDED TO APPEAR BEFORE THE 111th District Court of Webb
Courity, Texas, to be held at the said courthouse of said county in the
city of Laredo, Webb County, Texas, by filing a written answer to the
Petition of Plaintiff at or before 10:00 0'CLOCK A.M. of the Moriday
next after the expiration of 20 days after the date of service
thereof, a copy of which accompanies this citation, in the Cause #:
2019CVI001960D2, styled:
              SAMUEL CANTU; GABRIELLE MATA, PLAINTIFFS
                                  VS.
                    STATE FARN! LLOYDS, DEFENDANT
Said Plaintiff's Petition was filed on 10/01/2019 in said court
by:
     NiATTHEW ZARGHOUNI, ATTORNEY FOR PLAINTIFF
      3900 ESSEX LN STE 1011
      HOUSTON TX 77027

WITNESS ESTHER DEGOLLADO, DISTRICT CLERK OF WE.BB COUNTY, TEXAS,
Issued and given under my hand and seal of said court at office,
on this the 2nd day of October, 2019.


                        LN
                        L:r)-,L E        RK    OF       C O U R T

            ~       •    .'~/jj, .~~'~
                                 ;                   ESTHER DEGOLLADO
                                                     WEBB COUNTY DISTRICT CLERK
                                                     P.O. BOX 667
                                               J    ,L,AREDO, TX 780 2
                                         BY:    (
                                                Cl' C'                   1 EPUTY
            11~'`~
                 .'tQ ••. n.                   A lene Gonzalez
 Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 67 of 82




                                                        2019CVI001960D2
                           OFFICER' S RETURN

     Came to hand on the             day of                     , 2019 at
                O'CLOCK         ~         M:         Executed          at
       ~                       , within the COUNTY of
at _         ~ O'CLOCK         M. on the                day of
               , 2019, by deliveri.ng to the within nained STATE
FARM LLOYDS, each, in person, a true copy of this citation
together with the accompanying copy of the petition, having
first attached such copy of such petition to such copy of
citation and end.orsed on such copy of citation the date of
delivery.

The distance actually travelled by me in serving such process
was          miles, and my fees are as follows:

Total F'ee for serving this citation        $

To certify which, witness my hand officially.


                                       SHERIFF, CONSTABLE

                                                       COUNTY, TEXAS

                                 .
                                 M
                                                              DEPUTY

THE STATE OF TEXAS }
COUNTY OF GYEBB      }

Before me, the undersigned authority, on this day personally
appeared                               , who after being duly
sworn, upon oath said that a notice, of which the above is a
true copy, was by him/her delivered to
                                              on the
             day of                            t   —
SWORN TO AND SUBSCRIBED BEFORE ME on the       day of
             ,           , to certify which witness my hand and
seal of office.



                                                          NOTARY PUBLIC
                                                  MY COMMISSION EXPIRES
Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 68 of 82




            EXHIBIT 1-C
      Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 69 of 82                                         Filed
                                                                                                      11/22/2019 5:08 PM
                                                                                                         Esther Degollado
                                                                                                             District Clerk
                                                                                                             Webb District
                                                                                                             Lucina Perez
                                  CAUSE NO. 2019CVI001960D2                                            2019CVI001960D2


 SAMUEL CANTU AND                                       §               IN THE DISTRICT COURT
 GABRIELLE MATA,                                        §
      Plaintiffs,                                       §
                                                        §
 v.                                                     §                 111TH JUDICIAL DISTRICT
                                                        §
 STATE FARM LLOYDS,                                     §
      Defendant.                                        §                   WEBB COUNTY, TEXAS


                       DEFENDANT STATE FARM LLOYDS’
              VERIFIED ANSWER TO PLAINTIFFS’ ORIGINAL PETITION
                      AND VERIFIED PLEA IN ABATEMENT



TO THE HONORABLE JUDGE OF THE COURT:

        NOW COMES STATE FARM LLOYDS, Defendant in the above styled and numbered

cause, and files this Original Answer to Plaintiffs’ Original Petition, and in support thereof would

respectfully show this Honorable Court the following:

                                      I. GENERAL DENIAL

1.      Reserving the right to file other further pleadings, exceptions and/or denials, State Farm

generally denies all of the material allegations contained in Plaintiffs’ Original Petition, and any

amendment thereto, and demands strict proof thereof as allowed under the laws of the State of Texas.

By this general denial, State Farm would require Plaintiffs to prove every fact to support the claims in

Plaintiffs’ Original Petition, and any amendment thereto, by a preponderance of the evidence.

                           II. VERIFIED DENIAL AND DEFENSES

2.      Plaintiffs’ breach of contract claim is barred, in whole or in part, by State Farm’s timely issued

payment of that portion of the appraisal award that could have been covered under the policy at issue.

Specifically, Plaintiffs are estopped from contesting whether State Farm complied with the insurance
     Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 70 of 82



contract and estopped from contesting actual damages under the insurance contract with respect to

that portion of the award because State Farm timely issued payment for that portion of the appraisal

award.

3.       Because the amount of loss has been determined by appraisal and State Farm has timely paid

that portion of the award that could have been covered under the policy at issue, Plaintiffs have not

sustained any damages that could allow them to maintain any extra-contractual cause of action.

Specifically, Plaintiffs are not entitled to receive any additional policy benefits, Plaintiffs have not lost

a contractual right to any additional policy benefits, and Plaintiffs have not alleged any facts that would

give rise to an independent injury claim.

4.       Further, Plaintiffs’ claims under Chapter 542 of the Texas Insurance Code are barred as a

matter of law by State Farm’s timely issued payment of the appraisal award. There is no Chapter 542

violation when an insured submits to the delay inherent in the contractual appraisal process and pays

the award determined by that process.

5.       Plaintiffs have not satisfied the conditions precedent under the Policy for the recovery of

replacement cost benefits. State Farm paid Plaintiffs’ Coverage A claim as dictated under the Policy’s

loss settlement provision. The Policy, through the FE-3533.1 Homeowners Policy Endorsement,

provides in relevant part:

                             SECTION I – LOSS SETTLEMENT

COVERAGE A – DWELLING

A1 – Replacement Cost Loss Settlement – Similar Construction is replaced with the
following:

                a. We will pay the cost to repair or replace with similar construction and for
                   the same use on the premises shown in the Declarations, the damaged
                   part of the property covered under SECTION I – COVERAGES,
                   COVERAGE A – DWELLING, except for wood fences, subject to the
                   following:
     Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 71 of 82



                    (1)    we will pay only for repair or replacement of the damaged part of the
                           property with common construction techniques and materials
                           commonly used by the building trades in standard new construction.
                           We will not pay the cost to repair or replace obsolete, antique or
                           custom construction with like kind and quality;

                    (2)    until actual repair or replacement is completed, we will pay only the
                           actual cash value at the time of the loss of the damaged part of the
                           property, up to the applicable limit of liability shown in the
                           Declarations, not to exceed the cost to repair or replace the
                           damaged part of the property as described in a.(1) above;

                    (3)    when the repair or replacement is actually completed as described in
                           a.(1) above, we will pay the covered additional amount you actually
                           and necessarily spend to repair or replace the damaged part of the
                           property, or an amount up to the applicable limit of liability shown
                           in the Declarations, whichever is less;

                    (4)    to receive any additional payments on a replacement cost basis, you
                           must complete the actual repair or replacement of the damaged part
                           of the property within two years after the date of loss, and notify us
                           within 30 days after the work has been completed; and

                    (5)    we will not pay for increased costs resulting from enforcement of
                           any ordinance or law regulating the construction, repair or
                           demolition of a building or other structure, except as provided under
                           Option OL – Building Ordinance or Law Coverage.

               b. Wood Fences. We will pay the actual cash value at the time of loss for loss
                  or damage to wood fences, not to exceed the limit of liability shown in the
                  Declarations for COVERAGE A - DWELLING EXTENSION.

Plaintiffs have yet to provide documentation of full repairs to their property or otherwise complied

with the conditions precedent under the Policy related to the issuance of replacement cost benefits.

Thus, Plaintiffs’ claims fail due to Plaintiffs’ failure to meet a condition precedent to recovery of

replacement cost benefits.

6.     Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs failed to comply with the

following Policy conditions:

                                    SECTION I – CONDITIONS

               2.         Your Duties After Loss. After a loss to which this insurance may apply,
                          you shall see that the following duties are performed:
     Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 72 of 82




                        b.      protect the property from further damage or loss, make
                                reasonable and necessary temporary repairs required to protect
                                the property, keep an accurate record of repair expenditures;

7.      State Farm’s liability, if any, is limited to the amount of the policy limits under the subject

policy, pursuant to the “Limit of Liability” and other clauses contained in the policy sued upon.

8.      Defendant denies that proper pre-suit notice has been given as required by the Texas

Insurance Code. Specifically, Plaintiffs have failed to provide notice as required by TEX. INS. CODE

§541.154 and §542A.003. Plaintiffs attempt to state claims and seek damages for alleged violations of

the Texas Insurance Code, but Plaintiffs have failed to comply with the statutorily mandated

conditions in order to obtain any relief under the statute. Specifically, Chapter 541 and 542A of the

Texas Insurance Code requires, as a prerequisite to bringing any action for damages, that a

complaining party give written notice to a defending party at least sixty (60) days before filing

suit. Plaintiffs’ pre-suit notification or demand must meet specific requirements set forth in the statute

and provide Defendant sixty (60) days to respond prior to bringing any suit. See TEX. INS. CODE

§541.154(a) and §542A.003. Plaintiffs’ purported notice fails to satisfy the statutory requirements.

Specifically, but without limitation, Plaintiffs sent State Farm a letter dated August 1, 2019 that failed

to comply because (1) Plaintiffs failed to provide State Farm sufficient notice of the specific facts that

give rise to Plaintiffs’ complaint instead reciting general violations as set out by the Texas Insurance

Code, (2) Plaintiffs failed to provide the amount of reasonable and necessary attorney’s fees incurred by

the claimant calculated by using “an hourly rate that is customary for similar legal services”; and (3)

Plaintiffs failed to properly state the specific amount alleged to be owed. Therefore, State Farm Lloyds

pleads the limitations on Plaintiffs’ possible recovery of attorney’s fees as set forth in Sections 542A

of the Texas Insurance Code and, in particular, that Plaintiffs not be awarded any attorney’s fees under

Section 542A.007(c), should it apply, or, alternatively, that any award of attorney’s fees to Plaintiffs be

limited to the lesser of the amounts set forth in Section 542A.007(a)(1), (2), or (3) should Section
      Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 73 of 82



542A.007(c) not apply. State Farm Lloyds further pleads all other limitations on Plaintiffs’ possible

recovery of attorney’s fees set forth elsewhere in Section 542A of the Texas Insurance Code.

9.      Because Plaintiffs are not entitled to any additional policy benefits following payment of the

appraisal award, Plaintiffs’ claim for attorneys’ fees is precluded under TEX. INS. CODE Chapter 542A

(“Ch. 542A”). Plaintiffs cannot recover attorney’s fees or costs incurred in prosecuting this suit as

“actual damages.” As held in Ortiz, statutory attorney’s fees and litigation costs are not damages under

Texas law and cannot be recovered when no policy benefits are due.

10.     Defendant is entitled to an offset or credit against Plaintiffs’ damages, if any, in the amount of

the policy’s $2,942.00 deductible. Defendant is further entitled to an offset or credit against Plaintiffs’

damages for any payments previously made for the same damage at issue here that would be covered

under the policy at issue.

                             III.   VERIFIED PLEA IN ABATEMENT

A.      INTRODUCTION AND BACKGROUND FACTS

11.     On October 1, 2019, Plaintiffs filed an Original Petition against Defendant State Farm Lloyds.

Plaintiffs’ Original Petition asserts causes of action against State Farm based upon the handling of

Claim No. 53-0212-R62, a claim for damage to the Plaintiffs’ property located at 2920 Palo Blanco

St., Laredo, TX 78046, as a result a wind and hailstorm alleged to have occurred on May 21, 2017.

12.     Plaintiffs’ Original Petition seeks damages based on an alleged breach of the insurance contract

and alleged violations of the Texas Insurance Code §542.

13.     However, Plaintiffs filed their Original Petition without providing Defendant the statutory

notice required by the Texas Insurance Code. Specifically, Plaintiffs sent State Farm a letter dated

August 1, 2019 that failed to comply with Section 542A.003(b) because (1) Plaintiffs failed to provide

State Farm sufficient notice of the specific facts that give rise to Plaintiffs’ complaint instead reciting

general violations as set out by the Texas Insurance Code, (2) Plaintiffs failed to provide the amount
      Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 74 of 82



of reasonable and necessary attorney’s fees incurred by the claimant calculated by using “an hourly rate

that is customary for similar legal services”; and (3) Plaintiffs failed to properly state the specific

amount alleged to be owed. It is not evident what interest calculation is being used or why Defendant

would be liable for the amount stated, and Plaintiffs state they have incurred $5,000.00 in attorney’s

fees, but also state that the attorney has worked six hours at a rate of $500 (which is not conceded to

be reasonable), which would only be $3,000. See Plaintiffs’ Original Petition at Exhibit I.

14.     Abatement of this action is mandatory under TEX. INS. CODE § 542A.005(b), because

Plaintiffs failed to comply with Section 541 and 542A.003(b) of the Texas Insurance Code, and

Defendant has timely filed this Verified Plea in Abatement less than 30 days after it filed their Original

Answer.

B.      ARGUMENT AND AUTHORITIES

15.     Texas House Bill 1774, which added Chapter 542A to the Texas Insurance Code, became

effective for actions filed on or after September 1, 2017. TEX. INS. CODE § 542A.001, et seq. Chapter

542A applies to a “first-party claim . . . made by an insured under an insurance policy providing

coverage for real property or improvements to real property . . . [that] arises from damage or loss of

covered policy caused, wholly or partly, by forces of nature, including . . . hail, wind, . . . or a rainstorm.”

TEX. INS. CODE § 542A.001(2)(A) & (C). Because Plaintiffs’ action was filed after September 1, 2017

and asserts first party insurance claims arising from wind and/or hail 1 that allegedly damaged Plaintiffs’

residential property, Chapter 542A applies. 2

16.     In accordance with Texas Insurance Code Section 542A.003, any “person” 3 against whom or

which an action is filed to recover damages is entitled to written notice of each claimant’s specific



1
        See Plaintiff’s Original Petition.
2       Texas Insurance Code §542A.
3
        As defined by Chapter 542A, “‘person’ means a corporation, association, partnership, or other legal entity or individual.”
        TEX. INS. CODE § 542A.001(5).
      Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 75 of 82



complaints against them, the alleged amount of actual damages being sought, and a calculation of

attorney’s fees purportedly incurred by the claimant as reflected in contemporaneously-kept time

records not later than the 61st day before the suit is filed. TEX. INS. CODE § 542A.003 specifically

provides:

        In addition to any other notice required by law or the applicable insurance
        policy, not later than the 61st day before the date a claimant files an action to
        which this chapter applies in which the claimant seeks damages from any person,
        the claimant must give written notice to the person in accordance with this
        section as a prerequisite to filing the action.


        The notice required under this section must provide:
        a statement of the acts or omissions giving rise to the claim;
        the specific amount alleged to be owed by the insurer on the claim for damage
        to or loss of covered property; and


        the amount of reasonable and necessary attorney’s fees incurred by the claimant,
        calculated by multiplying the number of hours actually worked by the
        claimant’s attorney, as of the date the notice is given and as reflected in
        contemporaneously kept time records, by an hourly rate that is customary for
        similar legal services. Id. (emphasis added).


        Additionally, if the claimants’ attorney provides the notice, the attorney must
        also provide a copy of the notice to the claimant and state in the notice that
        notice was provided to the claimant. TEX. INS. CODE §542A.003(c).
17.     Giving proper notice under Chapter 542A of the Texas Insurance Code does not relieve a

claimant of their “obligation to give notice under any other applicable law.” TEX. INS. CODE

§542A.001(f). Thus, providing the notice required by §542A.003 does not relieve a Plaintiffs from

providing the notice required by Section 541.154 of the Texas Insurance Code, which contains a

similar notice requirement.
      Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 76 of 82



18.     Giving timely and proper written notice prior to asserting legal claims under the Texas

Insurance Code is no mere formality. The Texas courts of appeals have repeatedly recognized the

purpose of statutory pre-suit notice requirements are to discourage litigation and encourage

settlements of complaints by insureds against their insurer. See, e.g., In re Cypress Tex. Lloyds, 437 S.W.3d

1, 7 (Tex. App. – Corpus Christi 2011, orig. proceeding).

19.     Furthermore, the pre-suit notice requirement of the Texas Insurance Code is important

because it provides the person who is entitled to proper notice, whether an insurance company or an

insurance adjuster, an opportunity “to limit his [or its] damage exposure through an offer of

settlement, as contemplated by sections 541.156-.159 of the Insurance Code.” In re Behr, 2006 WL

468001 at *2-3 (Tex. App. – San Antonio 2006, orig. proceeding) (mem. op.); see TEX. INS. CODE

§§ 541.156-541.159. Timely statutory notice also provides the recipient with a statutory window in

which to demand an inspection of the property that is the subject of the claim. TEX. INS. CODE §

542A.004. 4 The statutory opportunity to demand a property inspection allows the insurer to

investigate, and possibly resolve, the insured’s dispute without the necessity of litigation. Compare TEX.

INS. CODE § 542A.005(b) (court may abate action to allow property inspection) and § 542A.005(f)

(court may not compel participation in an alternative dispute resolution proceeding until after the

abatement period has expired).

20.     Plaintiffs failed to provide the proper pre-suit notice. While Counsel for Plaintiffs sent State

Farm a letter that purports to comply with Section 542A and Section 541 of the Texas Insurance

Code, the letter failed to meet the requirements of the Texas Insurance Code in at least three material

respects.




4
        If an inspection of the property is requested under Texas Insurance Code Section 542A.004, but the party
        requesting the inspection is not provided a reasonable opportunity to inspect, photograph, or evaluate the
        property, abatement is also required. TEX. INS. CODE § 542A.004(b)(2).
      Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 77 of 82



21.     First, Plaintiffs have failed to provide State Farm Lloyds with sufficient notice of the specific

facts that give rise to Plaintiffs’ complaint. Section 542A.003(b)(1) states the notice must provide “a

statement of the acts or omissions giving rise to the claim.” The Insurance Code requires Plaintiffs to

set forth specific factual allegations to support their complaint; conclusory allegations and recitations

of boilerplate complaints do not meet the requisite standard. C.f. Nationwide Prop. & Cas. Ins. Co., No.

H-10-1651, 2010 WL 2636119 at *1-2. (S.D. Tex. 2010). However, Plaintiffs’ “statement of the acts

or omissions giving rise to the claim” consists almost entirely of boilerplate complaints. See Plaintiffs’

Original Petition at Exhibit I. Plaintiffs describe generally how the claim progressed, including through

appraisal, but Plaintiffs’ notice simply recites that various statutory references and, as such, falls short

of the notice required by the Insurance Code.

22.     Second, while Plaintiffs purport to state “the specific amount alleged to be owed by the insurer

on the claim for damage to or loss of covered property” as required by Section 542A.003(b)(2),

Plaintiffs state an amount due for interest that does not appear to correspond to any specific legal

obligation or calculation. Without specification of the method and manner of determining the interest

owed, Defendant cannot accurately assess whether that amount is actually owed.

23.     Additionally and third, Plaintiffs state the attorney has worked six hours at $500 per hour, for

a total of $5,000, but six hours times $500 per hour is actually $3,000. What amount is actually being

claimed as having been worked? Moreover, there is nothing to indicate that $500 is a reasonable hourly

rate for this case in this venue.

24.     Because Plaintiffs failed to provide Defendant with the proper written notice under Sections

542A.003 of the Texas Insurance Code and Section 541.154 of the Texas Insurance Code before they

filed suit, this lawsuit must be abated until the 60th day after the date a notice complying with Texas

Insurance Code Section 542A.003 and Texas Insurance Code 541.151 is provided. See TEX. INS. CODE

§ 542A.005(e)(1); TEX. INS. CODE. § 541.155(d). Defendant State Farm moves this Court to abate this
      Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 78 of 82



lawsuit because of the lack of proper, compliant pre-suit notice, as required under the Texas Insurance

Code.

25.     As Defendant filed this Verified Plea in Abatement not later than the 30th day after they filed

their Original Answer, the abatement of this lawsuit is automatic beginning on the 11th day after

Defendant’s Verified Plea in Abatement is filed unless Plaintiffs controvert by affidavit Defendant’s

denial that the proper statutory notice was given before they filed suit. See TEX. INS. CODE

§542A.005(c); TEX. INS. CODE. § 541.155(d).

                                            V. PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendant STATE FARM LLOYDS

requests judgment of the Court that Plaintiffs take nothing by this suit, and, that Defendant be

awarded costs and such other and further relief to which it may show it is justly entitled to receive.

                                                        Respectfully submitted,
                                                        RAMÓN | WORTHINGTON, PLLC
                                                        11940 Jollyville Rd., Suite 125-S
                                                        Austin, Texas 78759
                                                        Telephone: 512-643-6005
                                                        Facsimile: 512-597-9397

                                                        /s/ Sarah A. Nicolas
                                                        Sarah A. Nicolas
                                                        State Bar No. 24013543
                                                        snicolas@ramonworthington.com
                                                        Stephen W. Bosky
                                                        State Bar No. 24087190
                                                        sbosky@ramonworthington.com
                                                        Elizabeth Sandoval Cantu
                                                        State Bar No. 24013455
                                                        ecantu@ramonworthington.com
                                                        Electronic Service to:
                                                        efile@ramonworthington.com

                                                        ATTORNEYS FOR DEFENDANT
    Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 79 of 82



                                CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on November 22, 2019 a true and correct copy of the foregoing
document was served via e-File Texas.gov to the following:
Matthew M. Zarghouni
ZAR LAW FIRM
3900 Essex Lane, Suite 1011
Houston, Texas 77027
T: 346-980-6600
F: 281-888-3150
Email: Matt@zar-law.com
Attorney for Plaintiffs




                                                             /s/ Sarah A. Nicolas
                                                             Sarah A. Nicolas
   Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 80 of 82



STATE OF TEXAS                                        §
COUNTY OF   Ot1 //4 5                                 §

                                         VERIFICATION


Before me, the undersigned authority, on this day personally appeared Joshua Cole,      own to me to

be the person whose name is subscribed to the foregoing, instrument, and a person       own by me to

be over the age of eighteen, and on his oath he testified that he has reviewed the     cts set forth in

Defendant State Farm Lloyds' Verified Answer and Verified Plea in Abatem               t. T11e factual

statements therein regarding conditions precedent to recovery and factual statements   erein regarding

the sufficiency of the notice provided by Plaintiffs to State Farm Lloyds are wi in his personal

knowledge, based on his review of relevant documents and notices, and arc true and orrect.




                                              Joshua Cole


       Given under my hand and seal of office on this   :JJ. ""�ay of    live,,,.)e, , 2019.



                                              Notary Public in and for the State of exas
Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 81 of 82




            EXHIBIT 1-D
                     Case 5:19-cv-00158 Document 1-2 Filed on 11/26/19 in TXSD Page 82 of 82
  Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                                       Location : All Courts Help

                                                            Register of Actions
                                                            Case No. 2019CVI001960D2

 SAMUEL CANTU VS. STATE FARM LLOYDS                                        §                             Case Type:    Contract - Other Contract (DC)
                                                                           §                               Subtype:    Other Contract (DC)
                                                                           §                             Date Filed:   10/01/2019
                                                                           §                               Location:   --111th District Court
                                                                           §
                                                                    Party Information
                                                                                                                            Attorneys
 Defendant      STATE FARM LLOYDS


 Plaintiff      CANTU, SAMUEL                                                                                               MATTHEW ZARGHOUNI
                                                                                                                              Retained
                                                                                                                            346-980-6600(W)


 Plaintiff      MATA, GABRIELLE                                                                                             MATTHEW ZARGHOUNI
                                                                                                                              Retained
                                                                                                                            346-980-6600(W)
                                                              Events & Orders of the Court
             OTHER EVENTS AND HEARINGS
 10/01/2019 Civil Case Filed (OCA)
 10/01/2019 Original Petition
              PLAINTIFF'S ORIGINAL PETITION, AND JURY DEMAND
 10/01/2019 Jury Demand
              JURY DEMAND PAID BY ATTORNEY MATTHEW ZARGHOUNI
 10/02/2019 Calendar Call
              CALENDAR CALL FAXED TO ATTORNEY MATTHEW ZARGHOUNI
 10/02/2019 Citation-Issuance
              (2) CITATIONS ISSUED AS TO STATE FARM LLOYDS AND PLACED IN PRIVATE SERVER BOX ON 10/2/19
 10/02/2019 Citation
               STATE FARM LLOYDS                                    Served    11/04/2019
                                                                    Returned  11/07/2019
 11/07/2019 Citation Return-Executed
              CITATION RETURNED EXECUTED AS TO STATE FARM LLOYDS DATE OF SERVICE: 11/04/19
 11/22/2019 Answer-Miscellaneous
              DEFENDANT STATE FARM LLOYDS' VERIFIED ANSWER TO PLAINTIFFS' ORIGINAL PETITION AND VERIFIED PLEA IN ABATEMENT.
 12/09/2019 Calendar Call 
(11:00 AM) (Judicial Officer Notzon, Monica Z.)




http://publicaccess.webbcountytx.gov/PublicAccess/CaseDetail.aspx?CaseID=820792[11/26/2019 9:59:03 AM]
